Exhibit 10.8

 

[Published CUSIP Number:                     ]

 

CREDIT AGREEMENT

 

Dated as of October 4, 2005

 

among

 

GLOBAL OPERATING LLC,
GLOBAL COMPANIES LLC,
GLOBAL MONTELLO GROUP LLC
GLEN HES CORP.
CHELSEA SANDWICH LLC

 

as the Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

 

as

 

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

1.1

Defined Terms

 

1.2

Other Interpretive Provisions

 

1.3

Accounting Terms

 

1.4

Rounding

 

1.5 [a05-17438_1ex10d8.htm#a1_5_032144]

Times of Day [a05-17438_1ex10d8.htm#a1_5_032144]

 

1.6 [a05-17438_1ex10d8.htm#a1_6_032146]

Letter of Credit Amounts [a05-17438_1ex10d8.htm#a1_6_032146]

 

ARTICLE 2 [a05-17438_1ex10d8.htm#ArticleiiTheCommitmentsAndCreditE_032147]

THE COMMITMENTS AND CREDIT EXTENSIONS
[a05-17438_1ex10d8.htm#ArticleiiTheCommitmentsAndCreditE_032147]

 

2.1 [a05-17438_1ex10d8.htm#a2_1_032148]

Committed Loans [a05-17438_1ex10d8.htm#a2_1_032148]

 

2.2 [a05-17438_1ex10d8.htm#a2_2_025553]

Borrowings, Conversions and Continuations of Committed Loans
[a05-17438_1ex10d8.htm#a2_2_025553]

 

2.3 [a05-17438_1ex10d8.htm#a2_3_025613]

Letters of Credit [a05-17438_1ex10d8.htm#a2_3_025613]

 

2.4 [a05-17438_1ex10d8.htm#a2_4_030044]

Prepayments [a05-17438_1ex10d8.htm#a2_4_030044]

 

2.5 [a05-17438_1ex10d8.htm#a2_5_030056]

Termination or Reduction of Commitments [a05-17438_1ex10d8.htm#a2_5_030056]

 

2.6 [a05-17438_1ex10d8.htm#a2_6_030058]

Repayment of Loans [a05-17438_1ex10d8.htm#a2_6_030058]

 

2.7 [a05-17438_1ex10d8.htm#a2_7_030107]

Interest [a05-17438_1ex10d8.htm#a2_7_030107]

 

2.8 [a05-17438_1ex10d8.htm#a2_8_030121]

Fees [a05-17438_1ex10d8.htm#a2_8_030121]

 

2.9 [a05-17438_1ex10d8.htm#a2_9_030142]

Computation of Interest and Fees [a05-17438_1ex10d8.htm#a2_9_030142]

 

2.10 [a05-17438_1ex10d8.htm#a2_10_030145]

Evidence of Debt [a05-17438_1ex10d8.htm#a2_10_030145]

 

2.11 [a05-17438_1ex10d8.htm#a2_11_030450]

Payments Generally; Administrative Agent’s Clawback
[a05-17438_1ex10d8.htm#a2_11_030450]

 

2.12 [a05-17438_1ex10d8.htm#a2_12_031129]

Sharing of Payments by Lenders [a05-17438_1ex10d8.htm#a2_12_031129]

 

ARTICLE 3 [a05-17438_1ex10d8.htm#ArticleiiiTaxesYieldProtectionAnd_031138]

TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-17438_1ex10d8.htm#ArticleiiiTaxesYieldProtectionAnd_031138]

 

3.1 [a05-17438_1ex10d8.htm#a3_1_031139]

Taxes [a05-17438_1ex10d8.htm#a3_1_031139]

 

3.2 [a05-17438_1ex10d8.htm#a3_2_031239]

Illegality [a05-17438_1ex10d8.htm#a3_2_031239]

 

3.3 [a05-17438_1ex10d8.htm#a3_3_031242]

Inability to Determine Rates [a05-17438_1ex10d8.htm#a3_3_031242]

 

3.4 [a05-17438_1ex10d8.htm#a3_4_031244]

Increased Costs; Reserves on Eurodollar Rate Loans
[a05-17438_1ex10d8.htm#a3_4_031244]

 

3.5 [a05-17438_1ex10d8.htm#a3_5_031422]

Compensation for Losses [a05-17438_1ex10d8.htm#a3_5_031422]

 

3.6 [a05-17438_1ex10d8.htm#a3_6_031426]

Mitigation Obligations; Replacement of Lenders
[a05-17438_1ex10d8.htm#a3_6_031426]

 

3.7 [a05-17438_1ex10d8.htm#a3_7_031442]

Survival [a05-17438_1ex10d8.htm#a3_7_031442]

 

ARTICLE 4 [a05-17438_1ex10d8.htm#ArticleivConditionsPrecedentToCre_031443]

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-17438_1ex10d8.htm#ArticleivConditionsPrecedentToCre_031443]

 

4.1 [a05-17438_1ex10d8.htm#a4_1_031448]

Conditions of Initial Credit Extension [a05-17438_1ex10d8.htm#a4_1_031448]

 

4.2 [a05-17438_1ex10d8.htm#a4_2_031545]

Conditions to all Credit Extensions [a05-17438_1ex10d8.htm#a4_2_031545]

 

ARTICLE 5 [a05-17438_1ex10d8.htm#ArticlevRepresentationsAndWarrant_031605]

REPRESENTATIONS AND WARRANTIES
[a05-17438_1ex10d8.htm#ArticlevRepresentationsAndWarrant_031605]

 

5.1 [a05-17438_1ex10d8.htm#a5_1_031608]

Existence, Qualification and Power; Compliance with Laws
[a05-17438_1ex10d8.htm#a5_1_031608]

 

 

--------------------------------------------------------------------------------


 

5.2 [a05-17438_1ex10d8.htm#a5_2_031612]

Authorization; No Contravention [a05-17438_1ex10d8.htm#a5_2_031612]

 

5.3 [a05-17438_1ex10d8.htm#a5_3_031614]

Governmental Authorization; Other Consents [a05-17438_1ex10d8.htm#a5_3_031614]

 

5.4 [a05-17438_1ex10d8.htm#a5_4_031645]

Binding Effect [a05-17438_1ex10d8.htm#a5_4_031645]

 

5.5 [a05-17438_1ex10d8.htm#a5_5_031647]

Financial Statements; No Material Adverse Effect; No Internal Control Event
[a05-17438_1ex10d8.htm#a5_5_031647]

 

5.6 [a05-17438_1ex10d8.htm#a5_6_031702]

Litigation [a05-17438_1ex10d8.htm#a5_6_031702]

 

5.7 [a05-17438_1ex10d8.htm#a5_7_031705]

No Default [a05-17438_1ex10d8.htm#a5_7_031705]

 

5.8 [a05-17438_1ex10d8.htm#a5_8_031708]

Ownership of Property; Liens [a05-17438_1ex10d8.htm#a5_8_031708]

 

5.9 [a05-17438_1ex10d8.htm#a5_9_031710]

Environmental Compliance [a05-17438_1ex10d8.htm#a5_9_031710]

 

5.10 [a05-17438_1ex10d8.htm#a5_10_031712]

Insurance [a05-17438_1ex10d8.htm#a5_10_031712]

 

5.11 [a05-17438_1ex10d8.htm#a5_11_031716]

Taxes [a05-17438_1ex10d8.htm#a5_11_031716]

 

5.12 [a05-17438_1ex10d8.htm#a5_12_031724]

ERISA Compliance [a05-17438_1ex10d8.htm#a5_12_031724]

 

5.13 [a05-17438_1ex10d8.htm#a5_13_031732]

Subsidiaries; Equity Interests [a05-17438_1ex10d8.htm#a5_13_031732]

 

5.14 [a05-17438_1ex10d8.htm#a5_14_031735]

Margin Regulations; Investment Company Act; Public Utility Holding Company Act
[a05-17438_1ex10d8.htm#a5_14_031735]

 

5.15 [a05-17438_1ex10d8.htm#a5_15_031758]

Disclosure [a05-17438_1ex10d8.htm#a5_15_031758]

 

5.16 [a05-17438_1ex10d8.htm#a5_16_031800]

Compliance with Laws [a05-17438_1ex10d8.htm#a5_16_031800]

 

5.17 [a05-17438_1ex10d8.htm#a5_17_031802]

Intellectual Property; Licenses, Etc [a05-17438_1ex10d8.htm#a5_17_031802]

 

5.18 [a05-17438_1ex10d8.htm#a5_18_031804]

Absence of Financing Statements [a05-17438_1ex10d8.htm#a5_18_031804]

 

5.19 [a05-17438_1ex10d8.htm#a5_19_031828]

Perfection of Security Interests [a05-17438_1ex10d8.htm#a5_19_031828]

 

5.20 [a05-17438_1ex10d8.htm#a5_20_031830]

Certain Transactions [a05-17438_1ex10d8.htm#a5_20_031830]

 

5.21 [a05-17438_1ex10d8.htm#a5_21_031833]

Bank Accounts [a05-17438_1ex10d8.htm#a5_21_031833]

 

ARTICLE 6 [a05-17438_1ex10d8.htm#ArticleviAffirmativeCovenants_031835]

AFFIRMATIVE COVENANTS
[a05-17438_1ex10d8.htm#ArticleviAffirmativeCovenants_031835]

 

6.1 [a05-17438_1ex10d8.htm#a6_1_031838]

Financial Statements [a05-17438_1ex10d8.htm#a6_1_031838]

 

6.2 [a05-17438_1ex10d8.htm#a6_2_031855]

Certificates; Other Information [a05-17438_1ex10d8.htm#a6_2_031855]

 

6.3 [a05-17438_1ex10d8.htm#a6_3_031940]

Notices [a05-17438_1ex10d8.htm#a6_3_031940]

 

6.4 [a05-17438_1ex10d8.htm#a6_4_031952]

Payment of Obligations [a05-17438_1ex10d8.htm#a6_4_031952]

 

6.5 [a05-17438_1ex10d8.htm#a6_5_031958]

Preservation of Existence, Etc [a05-17438_1ex10d8.htm#a6_5_031958]

 

6.6 [a05-17438_1ex10d8.htm#a6_6_032000]

Maintenance of Properties [a05-17438_1ex10d8.htm#a6_6_032000]

 

6.7 [a05-17438_1ex10d8.htm#a6_7_032002]

Maintenance of Insurance [a05-17438_1ex10d8.htm#a6_7_032002]

 

6.8 [a05-17438_1ex10d8.htm#a6_8_032004]

Compliance with Laws [a05-17438_1ex10d8.htm#a6_8_032004]

 

6.9 [a05-17438_1ex10d8.htm#a6_9_032006]

Books and Records [a05-17438_1ex10d8.htm#a6_9_032006]

 

6.10 [a05-17438_1ex10d8.htm#a6_10_032008]

Inspection Rights [a05-17438_1ex10d8.htm#a6_10_032008]

 

 

--------------------------------------------------------------------------------


 

6.11 [a05-17438_1ex10d8.htm#a6_11_032010]

Use of Proceeds [a05-17438_1ex10d8.htm#a6_11_032010]

 

6.12 [a05-17438_1ex10d8.htm#a6_12_032038]

Bank Accounts [a05-17438_1ex10d8.htm#a6_12_032038]

 

6.13 [a05-17438_1ex10d8.htm#a6_13_032040]

Additional Guarantors [a05-17438_1ex10d8.htm#a6_13_032040]

 

ARTICLE 7 [a05-17438_1ex10d8.htm#ArticleviiNegativeCovenants_032042]

NEGATIVE COVENANTS [a05-17438_1ex10d8.htm#ArticleviiNegativeCovenants_032042]

 

7.1 [a05-17438_1ex10d8.htm#a7_1_032102]

Liens [a05-17438_1ex10d8.htm#a7_1_032102]

 

7.2 [a05-17438_1ex10d8.htm#a7_2_032114]

Investments [a05-17438_1ex10d8.htm#a7_2_032114]

 

7.3 [a05-17438_1ex10d8.htm#a7_3_032129]

Indebtedness [a05-17438_1ex10d8.htm#a7_3_032129]

 

7.4 [a05-17438_1ex10d8.htm#a7_4_043929]

Fundamental Changes [a05-17438_1ex10d8.htm#a7_4_043929]

 

7.5 [a05-17438_1ex10d8.htm#a7_5_043933]

Dispositions [a05-17438_1ex10d8.htm#a7_5_043933]

 

7.6 [a05-17438_1ex10d8.htm#a7_6_040616]

Acquisitions [a05-17438_1ex10d8.htm#a7_6_040616]

 

7.7 [a05-17438_1ex10d8.htm#a7_7_040620]

Restricted Payments [a05-17438_1ex10d8.htm#a7_7_040620]

 

7.8 [a05-17438_1ex10d8.htm#a7_8_040639]

Change in Nature of Business [a05-17438_1ex10d8.htm#a7_8_040639]

 

7.9 [a05-17438_1ex10d8.htm#a7_9_040641]

Transactions with Affiliates [a05-17438_1ex10d8.htm#a7_9_040641]

 

7.10 [a05-17438_1ex10d8.htm#a7_10_040644]

Burdensome Agreements [a05-17438_1ex10d8.htm#a7_10_040644]

 

7.11 [a05-17438_1ex10d8.htm#a7_11_040646]

Use of Proceeds [a05-17438_1ex10d8.htm#a7_11_040646]

 

7.12 [a05-17438_1ex10d8.htm#a7_12_040704]

Compliance with Environmental Laws [a05-17438_1ex10d8.htm#a7_12_040704]

 

7.13 [a05-17438_1ex10d8.htm#a7_13_040706]

Prohibited Commodity Transactions [a05-17438_1ex10d8.htm#a7_13_040706]

 

7.14 [a05-17438_1ex10d8.htm#a7_14_040708]

Loans to Owners, Officers and Employees [a05-17438_1ex10d8.htm#a7_14_040708]

 

7.15 [a05-17438_1ex10d8.htm#a7_15_040713]

Prepayment of Indebtedness [a05-17438_1ex10d8.htm#a7_15_040713]

 

7.16 [a05-17438_1ex10d8.htm#a7_16_040715]

Bank Accounts [a05-17438_1ex10d8.htm#a7_16_040715]

 

7.17 [a05-17438_1ex10d8.htm#a7_17_040717]

Amendment of Thru-Put [a05-17438_1ex10d8.htm#a7_17_040717]

 

7.18 [a05-17438_1ex10d8.htm#a7_18_040744]

Financial Covenants [a05-17438_1ex10d8.htm#a7_18_040744]

 

7.19 [a05-17438_1ex10d8.htm#a7_19_040751]

Capital Expenditures [a05-17438_1ex10d8.htm#a7_19_040751]

 

ARTICLE 8 [a05-17438_1ex10d8.htm#ArticleviiiEventsOfDefaultAndReme_040752]

EVENTS OF DEFAULT AND REMEDIES
[a05-17438_1ex10d8.htm#ArticleviiiEventsOfDefaultAndReme_040752]

 

8.1 [a05-17438_1ex10d8.htm#a8_1_040754]

Events of Default [a05-17438_1ex10d8.htm#a8_1_040754]

 

8.2 [a05-17438_1ex10d8.htm#a8_2_041023]

Remedies Upon Event of Default [a05-17438_1ex10d8.htm#a8_2_041023]

 

8.3 [a05-17438_1ex10d8.htm#a8_3_041040]

Application of Funds [a05-17438_1ex10d8.htm#a8_3_041040]

 

ARTICLE 9 [a05-17438_1ex10d8.htm#ArticleixAdministrativeAgent_041052]

ADMINISTRATIVE AGENT [a05-17438_1ex10d8.htm#ArticleixAdministrativeAgent_041052]

 

9.1 [a05-17438_1ex10d8.htm#a9_1_041055]

Appointment and Authority [a05-17438_1ex10d8.htm#a9_1_041055]

 

9.2 [a05-17438_1ex10d8.htm#a9_2_041057]

Rights as a Lender [a05-17438_1ex10d8.htm#a9_2_041057]

 

9.3 [a05-17438_1ex10d8.htm#a9_3_041059]

Exculpatory Provisions [a05-17438_1ex10d8.htm#a9_3_041059]

 

9.4 [a05-17438_1ex10d8.htm#a9_4_041111]

Reliance by Administrative Agent [a05-17438_1ex10d8.htm#a9_4_041111]

 

9.5 [a05-17438_1ex10d8.htm#a9_5_041114]

Delegation of Duties [a05-17438_1ex10d8.htm#a9_5_041114]

 

 

--------------------------------------------------------------------------------


 

9.6 [a05-17438_1ex10d8.htm#a9_6_041132]

Resignation of Administrative Agent [a05-17438_1ex10d8.htm#a9_6_041132]

 

9.7 [a05-17438_1ex10d8.htm#a9_7_041149]

Non-Reliance on Administrative Agent and Other Lenders
[a05-17438_1ex10d8.htm#a9_7_041149]

 

9.8 [a05-17438_1ex10d8.htm#a9_8_041151]

No Other Duties, Etc [a05-17438_1ex10d8.htm#a9_8_041151]

 

9.9 [a05-17438_1ex10d8.htm#a9_9_041153]

Administrative Agent May File Proofs of Claim
[a05-17438_1ex10d8.htm#a9_9_041153]

 

9.10 [a05-17438_1ex10d8.htm#a9_10_041213]

Collateral and Guaranty Matters [a05-17438_1ex10d8.htm#a9_10_041213]

 

ARTICLE 10 [a05-17438_1ex10d8.htm#ArticlexMiscellaneous_041218]

MISCELLANEOUS [a05-17438_1ex10d8.htm#ArticlexMiscellaneous_041218]

 

10.1 [a05-17438_1ex10d8.htm#a10_1_041220]

Amendments, Etc [a05-17438_1ex10d8.htm#a10_1_041220]

 

10.2 [a05-17438_1ex10d8.htm#a10_2_041234]

Notices; Effectiveness; Electronic Communication
[a05-17438_1ex10d8.htm#a10_2_041234]

 

10.3 [a05-17438_1ex10d8.htm#a10_3_041306]

No Waiver; Cumulative Remedies [a05-17438_1ex10d8.htm#a10_3_041306]

 

10.4 [a05-17438_1ex10d8.htm#a10_4_041308]

Expenses; Indemnity; Damage Waiver [a05-17438_1ex10d8.htm#a10_4_041308]

 

10.5 [a05-17438_1ex10d8.htm#a10_5_041344]

Payments Set Aside [a05-17438_1ex10d8.htm#a10_5_041344]

 

10.6 [a05-17438_1ex10d8.htm#a10_6_041404]

Successors and Assigns [a05-17438_1ex10d8.htm#a10_6_041404]

 

10.7 [a05-17438_1ex10d8.htm#a10_7_041448]

Treatment of Certain Information; Confidentiality
[a05-17438_1ex10d8.htm#a10_7_041448]

 

10.8 [a05-17438_1ex10d8.htm#a10_8_041508]

Right of Setoff [a05-17438_1ex10d8.htm#a10_8_041508]

 

10.9 [a05-17438_1ex10d8.htm#a10_9_041511]

Interest Rate Limitation [a05-17438_1ex10d8.htm#a10_9_041511]

 

10.10 [a05-17438_1ex10d8.htm#a10_10_041513]

Counterparts; Integration; Effectiveness [a05-17438_1ex10d8.htm#a10_10_041513]

 

10.11 [a05-17438_1ex10d8.htm#a10_11_041534]

Survival of Representations and Warranties [a05-17438_1ex10d8.htm#a10_11_041534]

 

10.12 [a05-17438_1ex10d8.htm#a10_12_041536]

Severability [a05-17438_1ex10d8.htm#a10_12_041536]

 

10.13 [a05-17438_1ex10d8.htm#a10_13_041538]

Replacement of Lenders [a05-17438_1ex10d8.htm#a10_13_041538]

 

10.14 [a05-17438_1ex10d8.htm#a10_14_041549]

Governing Law; Jurisdiction; Etc [a05-17438_1ex10d8.htm#a10_14_041549]

 

10.15 [a05-17438_1ex10d8.htm#a10_15_041557]

Joint and Several Liability [a05-17438_1ex10d8.htm#a10_15_041557]

 

10.16 [a05-17438_1ex10d8.htm#a10_16_041648]

USA PATRIOT Act Notice [a05-17438_1ex10d8.htm#a10_16_041648]

 

 

SCHEDULES

 

1A

Existing Letters of Credit

 

1B

Major Oil Company Receivables

 

2.1

Commitments and Applicable Percentages

 

5.5

Supplement to Interim Financial Statements

 

5.6

Litigation

 

5.9

Environmental Matters

 

5.13

Subsidiaries; Other Equity Investments

 

5.21

Bank Accounts

 

7.1

Existing Liens

 

7.2

Existing Investments

 

7.3

Existing Indebtedness

 

7.9

Shared Services Agreement

 

10.2

Administrative Agent’s Office; Certain Addresses for Notices

 

 

--------------------------------------------------------------------------------


 

10.6

Processing and Recordation Fees

 

 

EXHIBITS

Form of

 

A

Loan Notice

 

B

Borrowing Base Report

 

C

Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty

 

G

LOI Agreement

 

H

Opinion Matters

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 4, 2005, among
GLOBAL OPERATING LLC, a Delaware limited liability company (“OLLC”), GLOBAL
COMPANIES LLC, a Delaware limited liability company (“Global”), GLOBAL MONTELLO
GROUP LLC, a Delaware limited liability company (“Montello LLC”), GLEN HES
CORP., a Delaware corporation (“Glen Hes”), and CHELSEA SANDWICH LLC, a Delaware
limited liability company (“Chelsea LLC” and, collectively with OLLC, Global,
Montello LLC and Glen Hes, the “Borrowers” and each individually, a “Borrower”),
GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”), GLOBAL GP LLC, a
Delaware limited liability company (the “GP” and, collectively with the MLP, the
“Initial Guarantors” and each individually, an “Initial Guarantor”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

 

The Borrowers have requested that the Lenders provide a working capital
revolving credit facility, an acquisition facility and a general revolving
credit facility to the Borrowers, and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Issuer” means either (a) a Lender or (b) a financial institution
having, on the basis of its latest financial statements, capital, surplus and
undivided profits of at least $1,500,000,000 and having an unenhanced senior
unsecured short-term debt rating of BBB or better by Fitch IBCA or Baa2 by
Moody’s, and, in each of (a) and (b), which is acceptable to the Administrative
Agent in its sole discretion.  Notwithstanding the foregoing, the Administrative
Agent, in its sole and absolute discretion, reserves the right to require a
replacement Acceptable Issuer to the extent a material adverse change in the
condition (financial or otherwise) occurs as to the then existing Acceptable
Issuer, or, in the Administrative Agent’s sole and absolute discretion, such
then existing Acceptable Issuer becomes less than “well capitalized” or any
enforcement action is threatened or commenced against such Acceptable Issuer.

 

“Accounts Receivable” means rights of the Borrowers to payment for goods sold,
leased or otherwise marketed in the ordinary course of business, and all rights
of the Borrowers to payment for services rendered in the ordinary course of
business and all sums of money or other proceeds due thereon pursuant to
transactions with account debtors, except for that portion of the sum of money
or other proceeds due thereon that relate to sales, use or property taxes in
conjunction with such transactions, all as recorded on books of account in
accordance with generally accepted accounting principles.

 

--------------------------------------------------------------------------------


 

“Acquisition Commitment” means, as to each Lender, its obligation to make
Acquisition Loans to the Borrower pursuant to Section 2.1(b), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Acquisition Loans” has the meaning set forth in Section 2.1(b) hereof.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding anything to
the contrary, for purposes of this Agreement, Global Petroleum Corp., Montello
Oil Corporation, Global Revco Terminal LLC, Global South Terminal LLC, Global
Revco Dock LLC, Alliance, Sandwich Terminal LLC, Chelsea Terminal Limited
Partnership, Chelsea Terminal Corporation, ASRS Global General Partnership, and
ASRS Montello General Partnership shall be an Affiliate and as of the date
hereof, the only Affiliates of the Loan Parties are Global Petroleum Corp.,
Montello Oil Corporation, Global Revco Terminal LLC, Global South Terminal LLC,
Global Revco Dock LLC, Alliance, Sandwich Terminal LLC, Chelsea Terminal Limited
Partnership, Chelsea Terminal Corporation, ASRS Global General Partnership and
ASRS Montello General Partnership.  For the purposes of this Agreement, any
other Person existing on the date hereof which would otherwise be an Affiliate
of any Loan Party pursuant to this definition shall not be deemed to be an
Affiliate of such Loan Party.

 

“Agency Accounts” means, collectively, the wholesale lockbox account, the retail
lockbox account and the depository accounts maintained by the Loan Parties with
the Administrative Agent.

 

“Agreement” means this Credit Agreement.

 

“Alliance” means Alliance Energy Corp., a Massachusetts corporation.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total WC Revolver
Commitment, the Total Revolver Commitment or the Total Acquisition Commitment,
as the case may be, represented by such Lender’s WC Commitment, Acquisition
Commitment or Revolver Commitment, as the case may be, at such time.  If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.2

 

2

--------------------------------------------------------------------------------


 

or if the Total WC Revolver Commitments, Total Revolver Commitments or Total
Acquisition Commitments, as the case may be,  have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited combined balance sheet of the
Borrowers (other than OLLC) and their Subsidiaries for the fiscal year ended
December 31, 2004, and the related combined statements of income or operations,
shareholders’ or members’ equity and cash flows for such fiscal year of the
Borrowers (other than OLLC) and their Subsidiaries, including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the Total
WC Revolver Commitment, the Total Acquisition Commitment or the Total Revolver
Commitment, as the case may be, pursuant to Section 2.5, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.2.

 

“Available Cash” has the meaning set forth in the Partnership Agreement.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly

 

3

--------------------------------------------------------------------------------


 

announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower(s)” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.2.

 

“Borrowing” means a borrowing consisting of simultaneous WC Revolver Loans,
Acquisition Loans or Revolver Loans, as the case may be, of the same Type and,
in the case of Eurodollar Rate Loans and Cost of Funds Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Borrowing Base” means, at the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent pursuant to
Section 6.2(g), which is equal to the sum of:

 

(a)                                  100% of Eligible Cash and Cash Equivalents;
plus

 

(b)                                 90% of Major Oil Company Receivables; plus

 

(c)                                  85% of Eligible Receivables not included in
Major Oil Company Receivables; plus

 

(d)                                 85% of Eligible Margin Deposits; plus

 

(e)                                  85% of Hedged Eligible Inventory; plus

 

(f)                                    80% of Eligible Petroleum Inventory; plus

 

(g)                                 100% of Paid but Unexpired Letters of
Credit; plus

 

(h)                                 80% of Eligible Product Under Contract; plus

 

(i)                                     100% of the face amount of a standby
letter of credit (which shall be in form and substance satisfactory to the
Administrative Agent and which shall be in a currency acceptable to the Required
Lenders) issued in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders from an issuer satisfactory to the
Administrative Agent and the Required Lenders, and which standby letter of
credit shall not be amended, modified or altered without the consent of the
Administrative Agent and the Required Lenders; plus

 

(j)                                     the lesser of (i) 80% of Positive Net
Unrealized Forward Contract Positions and (ii) $50,000,000; plus

 

4

--------------------------------------------------------------------------------


 

(k)                                  100% of the aggregate amount of Negative
Net Unrealized Forward Contract Positions.

 

“Borrowing Base Report” means a Borrowing Base Report, signed by any Responsible
Officer and in substantially the form of Exhibit B hereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

“Capital Expenditures” means amounts paid or indebtedness incurred by any of the
Loan Parties in connection with (a) the purchase or lease by any of the Loan
Parties of Capital Assets that would customarily be required to be capitalized
and shown on the balance sheet of such Person in accordance with generally
accepted accounting principles; or (b) the lease of any assets by any Loan Party
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease, provided, however, for purposes of Section 7.19 hereof,
any purchase or lease by any Loan Party of any Capital Assets that would
customarily be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP and which were acquired pursuant to a Permitted
Acquisition or was purchased with Indebtedness permitted by Section 7.3(e) shall
not be considered a “Capital Expenditure” thereunder.

 

“Capitalized Leases” means leases under which any of the Loan Parties is the
lessee or obligor, the discounted future rental payment obligations under which
are customarily required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

 

“Cash” means Dollar denominated currency in immediately available funds.

 

“Cash Collateralize” has the meaning specified in Section 2.3(g).

 

“Cash Equivalents” means, collectively, (a) repurchase agreements and short-term
obligations issued or guaranteed as to principal and interest by the United
States of America and having a maturity of not more than twelve (12) months from
the date of acquisition; (b) short-term certificates of deposit, issued by
(i) any Lender or (ii) any bank organized under the laws of the United States of
America or any state thereof and foreign subsidiaries of such bank, having a
rating of not less than A or its equivalent by S&P or any successor; and
(c) commercial paper or finance company paper of (i) any Lender or any holding
company controlling any Lender or (ii) any other Person that is rated not less
than prime-two or A2 or their equivalents by Moody’s Investor Service, Inc. or
S&P or their successors.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Original Investors becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
twenty percent (20%) or more of the equity securities of the GP entitled to vote
for members of the board of directors or equivalent governing body of the GP on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of either the MLP or GP, as the case may be, cease to be composed
of individuals (i) who were members of that board or equivalent governing body
on the first day of such period, (ii) whose election or nomination to that board
or equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

 

(c)                                  any Person or two or more Persons acting in
concert, other than the Original Investors, shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of MLP, or control over the equity securities of MLP entitled to vote
for members of the board of directors or equivalent governing body of MLP on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty percent (20%) or more of the combined voting power of such
securities; or

 

6

--------------------------------------------------------------------------------


 

(d)                                 the GP ceases to be the general partner of
MLP, or both Eric Slifka and Thomas McManmon cease to have a full-time senior
financial management position with the GP;

 

(e)                                  MLP shall at any time, legally or
beneficially, own less than 100% of the capital stock of the Borrowers; or

 

(f)                                    Alfred, Richard and Eric Slifka (or their
respective estates) shall at any time, legally or beneficially, own less than
75% of the voting interests of GP as adjusted pursuant to any stock split, stock
dividend or recapitalization or reclassification of the capital of GP.

 

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 10.1.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property, rights and interests of the Borrowers
that are or are intended to be subject to the liens and security interests
created by the Security Documents.

 

“Combined or combined” means, with reference to any term defined herein, that
term as applied to the accounts of the applicable Loan Party to which it
relates, combined in accordance with GAAP.

 

“Combined Current Assets” means all assets of the Borrowers on a combined basis
that are properly classified as current assets in accordance with GAAP, valued
on a FIFO basis

 

“Combined Current Liabilities” means all liabilities of the Borrowers, on a
combined basis, maturing on demand or within one (1) year from the date as of
which Combined Current Liabilities are to be determined, and such other
liabilities as may properly be classified as current liabilities in accordance
with GAAP.

 

“Combined EBITDA” means for any period, for the Borrowers and their Subsidiaries
on a combined basis, an amount equal to Combined Net Income for such period plus
(a) the following to the extent deducted in calculating such Combined Net
Income: (i) Combined Total Interest Expense for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Borrowers and
their Subsidiaries for such period, (iii) depreciation and amortization expense
and (iv) other non-recurring expenses of the Borrowers and their Subsidiaries
reducing such Combined Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Combined Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrowers and their Subsidiaries for such period, and
(ii) all non-cash items increasing Combined Net Income for such period.  For
purposes of calculating Combined EBITDA for purposes of calculating the Combined
Leverage Ratio for any period in which a Permitted Acquisition has occurred,
Combined EBITDA shall be adjusted in a manner which is satisfactory to the
Administrative Agent in all respects to give effect to the consummation of such
Permitted Acquisition on a pro forma basis as if such Permitted Acquisition had
occurred on the first date of the test period.

 

7

--------------------------------------------------------------------------------


 

“Combined Funded Debt” means as of any date of determination, for the Borrowers
and their Subsidiaries on a combined basis, the sum of, without duplication,
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder other than the
outstanding amount of the WC Revolver Loans and the L/C Obligations) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial
but excluding any L/C Obligations), bankers’ acceptances, bank guaranties,
surety bonds (but only to the extent the indemnity or other payment obligation
thereunder has actually arisen and is due and payable by the Borrowers and/or
their Subsidiaries) and similar instruments, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrowers or any Subsidiary, and (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which any Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Borrower or such
Subsidiary.

 

“Combined Interest Coverage Ratio” means, as at any date of determination, the
ratio of (a) Combined EBITDA for the Reference Period most recently ended less
the aggregate amount of Capital Expenditures (other than Capital Expenditures
made in connection with the purchase of assets in connection with a Permitted
Acquisition) for such Reference Period to (b) Combined Total Interest Expense
for such Reference Period.

 

“Combined Leverage Ratio” means, as at any date of determination, the ratio of
(a) Combined Funded Debt as of such date of determination to (b) Combined EBITDA
for the Reference Period most recently ended.

 

“Combined Net Income” means for any period, for the Borrowers and their
Subsidiaries on a combined basis, the net income of the Borrowers and their
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

“Combined Total Interest Expense” means, for any period, for the Borrowers and
their Subsidiaries on a combined basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrowers and
their Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrowers and their Subsidiaries with respect to
such period under Capitalized Leases that is treated as interest in accordance
with GAAP.  For purposes of calculating Combined Total Interest Expense for
purposes of calculating the Combined Leverage Ratio for any period in which a
Permitted Acquisition has occurred, Combined Total Interest Expense shall be
adjusted in a manner which is satisfactory to the Administrative Agent in all
respects to give effect to the consummation of such Permitted Acquisition on a
pro forma basis as if such Permitted Acquisition had occurred on the first date
of the test period.

 

8

--------------------------------------------------------------------------------


 

“Combined Working Capital” means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Borrowers in excess of $3,000,000
shall not be considered a Combined Current Asset hereunder regardless of how
such prepaid expenses would otherwise be classified in accordance with GAAP;
(b) any asset of any Borrower which will be subsequently paid or otherwise
distributed to such Borrower’s members as a Permitted Distribution shall not be
considered a Combined Current Asset hereunder regardless of how such asset would
otherwise be classified in accordance with GAAP; (c) any asset of any Borrower
consisting of an intercompany receivable or other right to payment owing from
another Loan Party or an Affiliate (other than the Account Receivable owing from
Alliance which is included in the computation of Eligible Accounts Receivable)
shall not be considered a Combined Current Asset hereunder regardless of how
such asset would otherwise be classified in accordance with GAAP and (d) the
aggregate amount of all WC Revolver Loans outstanding hereunder shall be deemed
Combined Current Liabilities, regardless of how such outstanding amounts would
otherwise be classified in accordance with GAAP.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.1, and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.1 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commodity Hedging Agreement” means any Swap Contract which protects a Borrower
against fluctuations in commodity rates.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost of Funds Rate” means, as of any relevant date of determination, the per
annum rate of interest which the Administrative Agent is required to pay, or is
offering to pay, for wholesale liabilities of like tenor, as the same may be
adjusted for reserve requirements or any other requirements or impositions as
may be imposed by federal, state or local governmental or regulatory authorities
or agencies, all as determined by the Administrative Agent.

 

“Cost of Funds Rate Loan” means a Loan that bears interest based on the Cost of
Funds Rate.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

9

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan or a Cost
of Funds Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate otherwise applicable to such Loan plus 2% per annum, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the 100 basis points
plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrowers (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Loan Party or any of a Loan
Party’s Affiliates or Subsidiaries.

 

“Eligible Cash and Cash Equivalents” means Cash and Cash Equivalents of a
Borrower which are on deposit with the Administrative Agent and subject to a
first priority perfected Lien in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders.

 

“Eligible Exchange Balances” means an amount equal to the aggregate amount of
all Exchange Balances after deducting therefrom each of (a) the value of all
such exchanges for

 

10

--------------------------------------------------------------------------------


 

which performance has not been made on the date that such performance is due,
(b) the amount of all discounts, allowances, rebates, credits and adjustments to
such exchanges, (c) the amount billed for or representing retainage, if any,
until all prerequisites to the immediate payment of retainage have been
satisfied, and (d) all such exchanges owing by any affiliate of any Borrower,
provided that the Administrative Agent may, in its sole and absolute discretion,
exclude from Eligible Exchange Balances any Exchange Balance with respect to
which:

 

(i)                                     any representation or warranty contained
in this Credit Agreement or any other Loan Document is materially breached;

 

(ii)                                  the customer or trading partner has
disputed liability, or made any claim with respect to such Exchange Balance or
with respect to any other Exchange Balance due from such customer or trading
partner to any Borrower other than for a minimal adjustment in the ordinary
course of business and in accordance with regular commercial practice; or

 

(iii)                               the customer or trading partner has filed a
petition or other application for relief under any existing or future law in any
jurisdiction relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or any petition or other application for relief under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization, or relief of debtors has been filed against such customer or
trading partner, or the customer or trading partner has failed, suspended normal
business operations, become insolvent, or made a general assignment for the
benefit of creditors or had or suffered a receiver or a trustee to be appointed
for all or a significant portion of its assets or affairs.

 

“Eligible Inventory” means, with respect to the Borrowers, at the relevant time
of reference thereto, all Petroleum Products owned by the Borrowers which are
held for sale; provided that Eligible Inventory shall not include any inventory
(a) held on consignment, or not otherwise owned by the Borrowers or of a type no
longer sold by such Borrowers, (b) which has been returned by a customer or is
damaged or subject to any legal encumbrance other than Permitted Liens,
(c) which has been shipped to a customer of the Borrowers regardless of whether
such shipment is on a consignment basis unless such inventory has been shipped
to a customer of the Borrowers for the sole purpose of storing such inventory at
a terminal owned by a customer so long as title to such inventory remains with
the Borrowers, (d) which the Administrative Agent deems to be obsolete or not
marketable, or any other Inventory which the Administrative Agent, from time to
time, in its reasonable discretion, upon five (5) days’ prior written notice to
the Borrowers deems to be ineligible, or (e) which is not subject to a valid,
first priority perfected lien and security interest in favor of the
Administrative Agent on behalf of the Lenders.

 

“Eligible Investments” means the Borrowers’ investments in (a) repurchase
agreements permitted by §9.3(d) hereof; (b) United States Treasury money market
funds rated AAA by S&P; and (c) items which the Administrative Agent in its
reasonable discretion would classify as a cash equivalent and which are
expressly approved by the Administrative Agent; provided that all such
investments shall be subject to a valid, first priority, perfected lien and
security interest in favor of the Administrative Agent on behalf of the Lender,
and the Borrowers, the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent and the applicable account bank or financial institution
shall have executed a control agreement in form and substance satisfactory to
the Administrative Agent.

 

“Eligible Margin Deposits” means the Borrowers’ net equity in the aggregate
amount of all sums deposited by the Borrowers with commodities brokers
acceptable to the Agent on nationally recognized exchanges, after deducting
therefrom the aggregate amount of all claims, disputes, contras and offsets
(contingent or otherwise) by such brokers or any other Person against such sums;
provided, however, that no sums deposited into any account with any commodities
broker shall be included in Eligible Margin Deposits unless and until such
broker and the applicable Borrower has executed and delivered to the
Administrative Agent a hedging account assignment with respect to such account,
in form and substance satisfactory to the Administrative Agent.

 

“Eligible Petroleum Inventory” means Eligible Inventory not otherwise included
in Hedged Eligible Inventory, valued on a Marked-to-Market Basis, plus Eligible
Exchange Balances (which number can be either negative or positive).

 

“Eligible Product Under Contract” means the purchase price of petroleum product
contracted for purchase by a Borrower, which product has not yet been delivered
to such Borrower, and as to which product the Borrowers’ obligation to pay the
purchase price is supported by Letters of Credit.

 

“Eligible Receivables” means, at any time, the aggregate amount of the unpaid
portions of all Accounts Receivable carried on the books of the Borrowers
arising in the ordinary course of business, net of any and all credits, rebates,
holdbacks, offsets, counterclaims, contras or other adjustments or commissions
payable to third parties that are adjustments to such Accounts Receivable, and
which Accounts Receivable:

 

(a)                                  are originally due within thirty (30) days
of the date on which such Account Receivable arises, and are not more than sixty
(60) days past due, or, with respect to Accounts Receivable from a federal,
state, or local governmental entity or public utility, are originally due within
sixty (60) days and are not more than thirty (30) days past due;

 

(b)                                 in the case of Accounts Receivable which are
trade receivables, that are supported by letters of credit issued or confirmed
by Acceptable Issuers, which letters of credit authorize the Borrowers to draw
time drafts under such letters of credit for the amount of the related trade
receivables, for periods not to exceed one hundred and eighty (180) days from
the respective invoice dates of the underlying trade receivables;

 

(c)                                  constitute the valid, binding and legally
enforceable obligation of the obligor thereon, and are not subordinate to any
other claim against such obligor;

 

(d)                                 are owned by the Borrowers free and clear of
all liens, security interests or encumbrances whatsoever, other than those in
favor of the Administrative Agent, on behalf of the Lenders and are subject to a
valid, first priority, perfected lien and security interest in favor of the
Administrative Agent, on behalf of the Administrative Agent and the Lenders;

 

12

--------------------------------------------------------------------------------


 

(e)                                  are not the subject of a return, rejection,
loss of or damage to the goods or petroleum product, the sale of which gave rise
to the account receivable, or any request for credit, rebate, offset,
counterclaim, holdback or adjustment, any commission payable to third parties or
any other dispute with the obligor on such Accounts Receivable;

 

(f)                                    if the Obligor on any such Account
Receivable is an Affiliate, such Affiliate is Alliance and such Account
Receivable was generated in the ordinary course of business, in a fair and
reasonable transaction no less favorable to the Borrowers than would be a
similar transaction conducted at arm’s-length with an obligor which was not an
Affiliate and, the aggregate amount of all Accounts Receivable owing from
Alliance shall not exceed $10,000,000 in the aggregate at any time;

 

(g)                                 are from an obligor on the Account
Receivable which is creditworthy in the reasonable business judgment of the
Administrative Agent;

 

(h)                                 are not Accounts Receivable from an obligor
which is insolvent or which has filed a petition for relief under any existing
or future law in any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, made a general assignment for the benefit
of creditors, had filed against it any petition or other application for relief
under any existing or future law in any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, failed, suspended business
operations, become insolvent, called a meeting of its creditors for the purpose
of obtaining any financial concession or accommodation, or had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs, provided, however, the Borrowers shall be permitted to
include such Accounts Receivable from such obligors if (1) the Borrowers and the
Administrative Agent reasonably determine such obligor is creditworthy; and
(2) the applicable Borrower has been granted a superpriority lien over the
assets of such obligor pursuant to an order issued by the bankruptcy court
having jurisdiction over such obligor;

 

(i)                                     have been invoiced and are currently due
and payable or relate to Inventory which has been sold and will be invoiced
within five (5) Business Days;

 

(j)                                     are denominated in Dollars and payable
in the United States; and

 

(k)                                  are otherwise satisfactory to the Required
Lenders in their reasonable business judgment.

 

For the purpose of this definition, (i) to the extent that Eligible Receivables
owing by any obligor exceed fifteen percent (15%) of the aggregate amount of all
Eligible Receivables, such excess shall not be included in the calculation of
Eligible Receivables without the prior written consent of the Administrative
Agent, and, in the event such obligor is Alliance, also the consent of the
Required Lenders, or as otherwise provided in the definition of Major Oil
Company Receivables, and (ii) to the extent that the Borrowers, individually or
in the aggregate, are at any time directly or contingently indebted for any
reason to any obligor, the Accounts Receivable owing to the Borrowers by such
obligor shall be deemed to be subject to an offset, counterclaim or contra in
the amount of such indebtedness; provided, however, to the extent that any
indebtedness of the Borrowers to any obligor is secured by a Letter of Credit,
the portion of the indebtedness so secured (not to exceed the amount available
for drawing under the Letter of

 

13

--------------------------------------------------------------------------------


 

Credit) shall not be deemed to be an offset, counterclaim or contra with respect
to the accounts receivable of such obligor owing to the Borrowers.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the

 

14

--------------------------------------------------------------------------------


 

imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Exchange Balances” means an amount equal to the difference between (a) sum of
the values of any and all rights to receive Petroleum Products, to receive
payment of money or to receive other value that any Borrower generates,
acquires, possesses or owns whenever such Borrower trades, lends, borrows or
exchanges petroleum products in the ordinary course of business and (b) the sum
of the values of any and all obligations of the Borrowers to deliver Petroleum
Products and to make payments of money not secured by outstanding Letters of
Credit, the value thereof in each case being determined in accordance with the
price or prices set forth in the exchange agreements entered into by such
Borrower with each petroleum supplier or, if no such price is set forth, in
accordance with the then current market value for such petroleum products
determined on a Marked-to-Market Basis, provided, that if the other party to any
such exchange agreement is a Borrower or an Affiliate of a Borrower, such
exchange agreement is a fair and reasonable transaction, no less favorable to
the Borrowers than would be a similar exchange agreement transacted at
arm’s-length with a contract party which was not a Borrower or an Affiliate.  If
the amount set forth in clause (a) above exceeds the amount set forth in clause
(b) above, Exchange Balances shall be expressed as a positive number, and if the
amount set forth in clause (b) above exceeds the amount set forth in clause
(a) above, Exchange Balances shall be expressed as a negative number.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax

 

15

--------------------------------------------------------------------------------


 

imposed by any other jurisdiction in which a Borrower is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.1(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.1(a).

 

“Existing Credit Agreement” means that certain Eighth Amended and Restated
Revolving Credit Agreement dated as of July 1, 2003 (as amended from time to
time) among certain of the Loan Parties, Bank of America, N.A., as agent, and a
syndicate of lenders.

 

“Existing Letters of Credit” means those Letters of Credit identified on
Schedule 1A hereto.

 

“Facility Decrease Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Facility Increase Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Federal Funds Rate”  means, for any day or for any Interest Period with respect
to a Cost of Funds Rate Loan, the rate per annum equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, among the
Borrowers, the Administrative Agent and the Arranger.

 

“FIFO” means the first-in, first-out method of accounting.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

16

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Initial Guarantors and any Domestic
Subsidiary of MLP or any other Loan Party formed, acquired or otherwise existing
after the Closing Date.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

17

--------------------------------------------------------------------------------


 

“Hedged Eligible Inventory” means the future fixed sales price (equal to the
Marked-to-Market Basis determined pursuant to clause (a) of that definition),
net of storage and transportation costs, of Eligible Inventory which has been
(a) hedged on the London International Petroleum Exchange or on the New York
Mercantile Exchange, (b) covered by swap contracts with investment grade
companies or (c) where the margin on wet barrels is fixed in a manner
satisfactory to the Administrative Agent.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than [60] days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    capital leases and Synthetic Lease
Obligations;

 

(g)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

18

--------------------------------------------------------------------------------


 

“Indemnitees” has the meaning specified in Section 10.4(b).

 

“Information” has the meaning specified in Section 10.7.

 

“Initial WC Revolver Total Commitment” means the WC Revolver Total Commitment as
in effect on the Closing Date, as the same may be reduced in accordance with the
terms hereof.  On the Closing Date, the Initial WC Revolver Total Commitment is
$300,000,000.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.

 

“Interest Period” means, (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date 7 days, one, two,
three or six months thereafter, as selected by the Borrowers in its Loan Notice;
and (b) as to each Cost of Funds Rate Loan, the period commencing on the date
such Cost of Funds Rate Loan is disbursed or converted to or continued as a Cost
of Funds Rate Loan and ending on the date 7 days thereafter; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, any Loan Party’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Inventory” means any “inventory” as that term is defined in §9-102(a)(48) of
the Uniform Commercial Code as in effect from time to time in the Commonwealth
of Massachusetts, as well as all inventory which is held for sale or which
consists of raw materials or work in process.

 

19

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the

 

20

--------------------------------------------------------------------------------


 

amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.6.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is fourteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.3(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” or “Loans” means all extensions of credit made pursuant to Article II
hereof, including, without limitation, the WC Revolver Loans, the Acquisition
Loans and the Revolver Loans.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any Swap
Contract with a Lender or an Affiliate of a Lender, the Fee Letter, and the
Security Documents.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans or Cost of
Funds Rate Loans, pursuant to Section 2.2(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Lock Box Accounts” has the meaning set forth in Section 6.12.

 

21

--------------------------------------------------------------------------------


 

“LOI Agreement” means the Fifth Amended and Restated Continuing Letter of
Indemnity Agreement dated as of the date hereof by and among the Borrowers, Bank
of America, N.A. as “LOI Agent”, and the lending institutions party thereto (the
“LOI Banks”), as the same may be amended from time to time, in form and
substance satisfactory to the LOI Agent and the LOI Banks and in substantially
the form of Exhibit G hereto.

 

“Major Oil Company Receivables” means, at any time, any of the following types
of Eligible Receivables:

 

(a)                                  an Eligible Receivable carried on the books
of any Borrower as to which the obligor thereon is (i) either a Person
considered by the Required Lenders in their sole discretion, to be a “major oil
company” at such time or a Person listed on Schedule 1B hereto, as such
schedule may be amended from time to time by the Required Lenders, in their sole
discretion, upon written notice from the Administrative Agent to the Borrowers;
provided, that with respect to any obligor listed on Schedule 1B hereto, as
amended, the aggregate amount of all Eligible Receivables deemed to be Major Oil
Company Receivables hereunder shall not exceed that amount set forth opposite
such obligor’s name on Schedule 1B hereto, as amended, and provided, further,
that no accounts receivable owing by such obligor in excess of such amount shall
be included in the Borrowing Base as either a Major Oil Company Receivable under
clause (b) of the definition of Borrowing Base or an Eligible Receivable under
clause (c) of the definition of Borrowing Base; and (ii) such Person’s
unenhanced senior unsecured short-term debt is rated investment grade by either
S&P or Moody’s; or

 

(b)                                 any Eligible Receivable carried on the books
of any Borrower as to which the obligor thereon is a brokerage or trading firm
(i) whose unenhanced senior unsecured short-term debt is rated investment grade
by either S&P or Moody’s or (ii) whose Eligible Receivable is guaranteed by an
entity whose debt is so rated; or

 

(c)                                  any Eligible Receivable as to which an
Acceptable Issuer has issued an irrevocable documentary or stand-by letter of
credit in the amount of such Eligible Receivable for the benefit of the Borrower
on whose books such Eligible Receivable is carried and on which such Borrower
may draw in the event of a default by such obligor with respect to such Eligible
Receivable, provided, that the Administrative Agent or any Lender is the
Advising Bank (as such term is defined in §5-103(1)(e) of the Uniform Commercial
Code of the Commonwealth of Massachusetts) for such letter of credit.

 

“Marked-to-Market Basis” means, at the relevant time of reference thereto,
(a) as to the Borrowers’ inventory of petroleum products with respect to which
the Borrowers have existing firm contracts to sell such inventory, the value of
such inventory on a Marked-to-Market Basis shall be the specified price to be
paid for such inventory under such contracts and (b) as to other inventory, the
value of such inventory on a Marked-to-Market Basis shall be the Platt’s
(mid-point) (or if the PLATT’s publication is not available, another comparable
published market pricing schedule) value for the relevant type of petroleum
products at the storage location where such inventory is held.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Loan
Party or a Loan Party and its Subsidiaries

 

22

--------------------------------------------------------------------------------


 

taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Maturity Date” means October 2, 2009.

 

“Monetary Hedging Agreement” means any Swap Contract which protects a Borrower
against fluctuations in interest rates, exchange rates and forward rates.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any Real Estate which is subject to any Mortgage.

 

“Mortgages” means, collectively, the several mortgages and/or deeds of trust,
dated or to be dated on or prior to the Closing Date from the applicable
Borrower to the Administrative Agent with respect to the fee and leasehold
interests of the applicable Borrower in the Real Estate and in form and
substance satisfactory to the Lenders and the Administrative Agent.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Net Unrealized Forward Contract Positions” means the amount by which
the Net Unrealized Forward Contract Position is less than $0.

 

“Net Unrealized Forward Contract Positions” means as of any date of
determination, the aggregate amount calculated by subtracting (a) the Unrealized
Losses on Forward Contract Positions on such date, from (b) the Unrealized
Profits on Forward Contract Positions on such date.

 

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or the
LOI Agreement or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and including any
advances made by any Lender for the account of any Loan Party to cover
overdrafts on accounts of such Loan Party with such Lender so long as such
Indebtedness of such Loan Party to such Lender is permitted hereunder (the
“Overdrafts”).

 

23

--------------------------------------------------------------------------------


 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the combined or the consolidated balance sheet of such Person and
its Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the combined or
consolidated balance sheet of such Person and its Subsidiaries; or (d) any other
monetary obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).

 

“Open Position” means at the relevant time of reference thereto and with respect
to each type of Petroleum Products held by or to be delivered to the Borrowers
and sold by the Borrowers in the same market, the amount by which (a)(i) the
aggregate number of barrels of Purchased Product exceeds (ii) the aggregate
number of barrels of Product under Contract for Sale or (b) the amount by which
the number of barrels of Product under Contract for Sale exceeds the number of
barrels of Purchased Product.  For purposes of this definition, the following
rules shall apply:

 

(x)                                   The Borrowers shall determine whether the
locations at which Purchased Product is to be delivered to a Borrower and
Product Under Contract for Sale is to be sold by such Borrower constitute the
same market; provided that each such determination shall be commercially
reasonable and consistent with industry practice in computing so-called “long”
or “short” trading positions with respect to petroleum product; and provided,
further, that if the Administrative Agent upon direction from the Required
Lenders notifies the Borrowers in writing that it does not consider certain
specified locations to be in the same market, such locations shall not
thereafter be considered to be in the same market for purposes of this
definition of “Open Position” unless and until the Administrative Agent upon
direction from the Required Lenders notifies the Borrowers otherwise; and

 

(y)                                 Product Under Contract for Sale may only be
deducted from Purchased Product if the date of sale by the Borrowers of such
Product under Contract for Sale is within 180 days following the delivery date
to the Borrowers of such Purchased Product.  With respect to each type of
petroleum product and each market, the number of barrels of Product under
Contract

 

24

--------------------------------------------------------------------------------


 

for Sale which the Borrower may not deduct from the number of barrels of
Purchased Product pursuant to this clause (y) shall be considered to be a
separate Open Position for purposes of calculating the Borrowers’ Open Position
in Section 7.13 hereof.

 

“Operating Account” means the operating account of the Loan Parties located with
the Administrative Agent in which the Loan Parties have granted a first priority
perfected security interest to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Investors” means Global Petroleum Corp., a Massachusetts corporation,
Larea Holdings LLC, a Delaware limited liability company, Larea Holdings II LLC,
a Delaware limited liability company, Chelsea Terminal Limited Partnership, a
Massachusetts limited partnership, Sandwich Terminal, L.L.C., a Massachusetts
limited liability company and Montello Oil Corporation, a New Jersey
corporation.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overdrafts” has the meaning set forth in the definition of Obligations.

 

“Paid But Unexpired Letters of Credit” means the amounts available for drawing
under Letters of Credit issued to support obligations of the Borrowers if
(a) such obligations, whether arising from the transactions contemplated by such
Letters of Credit, or otherwise, have been fully paid and extinguished by the
Borrowers and there are no existing claims or disputes between the Borrowers and
the beneficiaries of such Letters of Credit which could give rise to additional
liability thereunder and (b) such Letters of Credit are issued for standby
purposes only, but only to the extent that the amounts available for drawing
thereunder do not then

 

25

--------------------------------------------------------------------------------


 

support any underlying obligations and (c) such Letters of Credit have not
expired, been returned or otherwise presented to the Agent for cancellation or
been canceled.

 

“Participant” has the meaning specified in Section 10.6(d).

 

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of Global Partners LP dated October 4, 2005.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perfection Certificates” means the Perfection Certificates as defined in the
Security Agreements.

 

“Permitted Acquisition” has the meaning set forth in Section 7.6(c).

 

“Permitted Distributions” means, so long as no Default or Event of Default has
occurred and is continuing or would exist as a result thereof, payments by the
MLP to its unitholders of cash distributions in an aggregate amount not to
exceed Available Cash.

 

“Permitted Liens” means those Liens permitted by Section 7.1.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Product” means petroleum, refined petroleum products, propane,
butane, natural gas and other energy-related commodities, including, without
limitation, blend components commonly used in the petroleum industry to improve
characteristics of, or meet governmental or customer specifications for,
petroleum or refined petroleum products.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.2.

 

“Positive Net Unrealized Forward Contract Positions” means the amount by which
the Net Unrealized Forward Contract Position exceeds $0.

 

“Product under Contract for Sale” means barrels of petroleum product which
(a) any Borrower has contracted to sell (whether by sale of a contract on a
commodities exchange or otherwise), and (b) for which a fixed purchase price has
been agreed upon by the purchaser thereof and the relevant Borrower.

 

26

--------------------------------------------------------------------------------


 

“Purchased Product” means barrels of petroleum product and therms of gas which
any Borrower holds in inventory or which any Borrower has contracted to purchase
(whether by purchase of a contract on a commodities exchange or otherwise) (and,
which for the avoidance of doubt includes product in pipelines) and with respect
to which (a) either (i) a fixed purchase price therefor has been agreed upon by
the seller thereof and the relevant Borrower or (ii) the date (the so-called
“Vessel Loading Date”) on which the cargo has been loaded has occurred and
(b) the delivery date therefor is scheduled to occur within 180 days after the
date of calculation.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any of the Loan Parties.

 

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Loan Parties ending on such date, or if
such date is not a fiscal quarter end date, the period of four (4) consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period).

 

“Register” has the meaning specified in Section 10.6(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Contracts” means, collectively, all leases and all thru-put and other
similar agreements pertaining to any Mortgaged Property.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least sixty five percent (65%) of the Total Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.2, Lenders holding
in the aggregate at least sixty five percent (65%) of the Total Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer,
assistant treasurer or secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall

 

27

--------------------------------------------------------------------------------


 

be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to a Loan Party’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolver Commitment” means , as to each Lender, its obligation to make Revolver
Loans to the Borrower pursuant to Section 2.1(c), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolver Loans” has the meaning set forth in Section 2.1(c) hereof.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Seasonal Overline Period” means the nine consecutive calendar month period of
September 1 through June 30 of each calendar year.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date among the Borrowers and the Administrative Agent and in form and
substance satisfactory to the Lenders and the Administrative Agent.

 

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Guarantee and all other instruments and documents, including without
limitation Uniform Commercial Code financing statements, required to be executed
or delivered pursuant to any Security Document.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party.

 

“Supermajority Lenders” means , as of any date of determination, Lenders having
at least seventy five percent (75%) of the Total Commitments or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.2, Lenders
holding in the aggregate at least seventy five percent (75%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such

 

29

--------------------------------------------------------------------------------


 

Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $2,000,000.

 

“Title Insurance Company” means Fidelity National Title Insurance Company of New
York, or such other title insurance company acceptable to the Administrative
Agent.

 

“Title Policy” means, in relation to each Mortgaged Property, an ALTA standard
form title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Lenders may require, any such reinsurance to
be with direct access endorsements) in such amount as may be determined by the
Lenders insuring the priority of the Mortgages and the Mortgaged Property and
that the applicable Loan Party holds marketable fee simple title to the
Mortgaged Property, subject only to the encumbrances permitted by such Mortgages
and which shall not contain exceptions for mechanics liens, persons in occupancy
or matters which would be shown by a survey (except as may be permitted by each
such Mortgage), shall not insure over any matter except to the extent that any
such affirmative insurance is acceptable to the Administrative Agent in its sole
discretion, and shall contain such endorsements and affirmative insurance as the
Agent in its discretion may require, including but not limited to
(a) comprehensive endorsement, (b) variable rate of interest endorsement and
(c) usury endorsement.

 

“Total Acquisition Commitment” means the sum of the Acquisition Commitments of
the Lenders to make Acquisition Loans to the Borrowers.

 

“Total Acquisition Outstandings” means the aggregate Outstanding Amount of all
Acquisitions Loans.

 

“Total Commitments” means, collectively, the Total WC Revolver Commitment, the
Total Acquisition Commitment and the Total Revolver Commitment.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolver Commitment” means the sum of the Revolver Commitments of the
Lenders to make Revolver Loans to the Borrowers.

 

“Total Revolver Outstandings” means the aggregate Outstanding Amount of all
Revolver Loans.

 

“Total WC Revolver Commitment” means the sum of the WC Revolver Commitments of
the Lenders to make WC Revolver Loans to the Borrowers and to purchase
participations in L/C Obligations, as in effect from time to time.

 

30

--------------------------------------------------------------------------------


 

“Total WC Revolver Outstandings” means the aggregate Outstanding Amount of all
WC Revolver Loans and all L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, Cost of
Funds Rate Loan or a Eurodollar Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrealized Losses on Forward Contract Positions” means, as of any date of
determination, the aggregate amount by which (a) the aggregate fair market value
determined on a Marked-To-Market Basis (net of storage and transportation costs)
on such date of Petroleum Product exceeds (b) the amount which the Borrowers’
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of such Petroleum Product.

 

“Unrealized Profits on Forward Contract Positions” means, as of any date of
determination, the aggregate amount by which (a) the amount which the Borrowers’
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of Petroleum Product pursuant to transactions which are
scheduled to be consummated by not later than the period ending nine (9) months
after such date of determination, exceeds (b) the aggregate fair market value
determined on a Marked-to-Market Basis (net of storage and transportation costs)
on such date of such Petroleum Product.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“WC Revolver Commitment” means , as to each Lender, its obligation to (a) make
WC Revolver Loans to the Borrower pursuant to Section 2.1(a), and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“WC Revolver Loans” has the meaning specified in Section 2.1(a).

 

1.2                               Other Interpretive Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such

 

31

--------------------------------------------------------------------------------


 

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.3                               Accounting Terms.  (a) Generally.  All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by the Borrowers pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

32

--------------------------------------------------------------------------------


 

1.5                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.6                               Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1                               Commitments for Loans.

 

(a)                                  Working Capital Revolver.

 

(i)                                     Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a “WC
Revolver Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s WC Revolver Commitment; provided,
however, that after giving effect to any Borrowing of a WC Revolver Loan,
(i) the Total WC Revolver Outstandings shall not exceed the lesser of (1) the
Total WC Revolver Commitment as in effect on such date and (2) the Borrowing
Base at such time, and (ii) the aggregate Outstanding Amount of the WC Revolver
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s WC Revolver
Commitment.  Within the limits of each Lender’s WC Revolver Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.1(a), prepay under Section 2.4, and reborrow under this
Section 2.1(a).  WC Revolver Loans may be Base Rate Loans, Cost of Funds Rate
Loans or Eurodollar Rate Loans, as further provided herein.

 

(ii)                                  At any time during a Seasonal Overline
Period, upon one (1) Business Day prior written notice to the Administrative
Agent and the Lenders, and so long as no Default or Event of Default has
occurred and is continuing or would exist as a result thereof, the Borrowers may
increase the Total WC Revolver Commitment by an amount equal to $50,000,000
(such amount being hereinafter referred to as the “Facility Increase Amount”),
provided that the Total WC Revolver Commitment shall at no time exceed the
Initial Total WC Revolver Commitment as in effect immediately prior to such
increase plus $50,000,000, and, provided further, that the Borrowers shall only
be permitted to increase the Total WC Revolver Commitment pursuant to this
Section 2.1(a)(ii) once during such Seasonal Overline Period.  The increase in
the Total WC Revolver Commitment shall become effective upon (a) receipt by the
Administrative Agent and the Lenders of the notice as described in the first
sentence of this Section 2.1(a)(ii); (b) evidence satisfactory to the
Administrative Agent of pro forma compliance with the financial covenants
contained in Section 7.18 hereof both before and after giving effect to the
increase; and (c) receipt by the Administrative Agent for the pro rata accounts
of the Lenders of the fee set forth in Section 2.8 hereof at the time required
by Section 2.8 (such effective date being hereinafter referred to as a “Facility
Increase Date”).  On such Facility Increase Date, the WC Revolver

 

33

--------------------------------------------------------------------------------


 

Commitment of each Lender shall be increased on a pro rata basis based on each
such Lender’s Commitment Percentage of the Total WC Revolver Commitment as in
effect after giving effect to the Facility Increase Amount.  In addition, on the
Facility Increase Date, Schedule 2.1 attached hereto shall be modified to
reflect the increase in each Bank’s WC Revolver Commitment and the Total WC
Revolver Commitment contemplated by this Section 2(a)(ii).  Subject to the terms
and conditions set forth in this Agreement, each of the Lenders severally agrees
that on the Facility Increase Date, its WC Revolver Commitment shall be
automatically increased as set forth in this Section 2.1(a)(ii).  To the extent
the Borrowers have not reduced the Total WC Revolver Commitment by $50,000,000
at the expiration of the Seasonal Overline Period, then, on such expiration
date, the Total WC Revolver Commitment shall automatically be reduced by
$50,000,000, and the Borrowers’ jointly and severally agree to pay to the
Administrative Agent, for the pro rata accounts of the Lenders, the amount of
any WC Revolver Loans which are in excess of the Total WC Revolver Commitment as
in effect after giving effect to such reduction.   In addition, the parties
hereto hereby agree that at any time in which the Total WC Revolver Commitment
has been increased pursuant to this Section 2.1(a)(ii), the Borrowers shall have
the right at any time and from time to time during the applicable Seasonal
Overline Period, upon one (1) Business Days’ prior written notice to the
Administrative Agent to reduce the Total WC Revolver Commitment by an amount
equal to the Facility Increase Amount (the effective date of such decrease shall
be hereinafter referred to as a “Facility Decrease Date”), whereupon the Total
WC Revolver Commitment shall be reduced by such amount (and the WC Revolver
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Applicable Percentages by such amount).  The Borrowers shall only
have the right to reduce the Total WC Revolver Commitment pursuant to this
Section 2.1(a)(ii) once during any Seasonal Overline Period.  Promptly after
receiving any notice of the Borrowers delivered pursuant to this
Section 2.1(a)(ii), the Administrative Agent will notify the Lenders of the
substance thereof.  On the Facility Decrease Date, the Borrowers shall jointly
and severally pay to the Administrative Agent for the respective accounts of the
Lenders the full amount of any facility fee then accrued on the amount of the
reduction and Schedule 2.1 attached hereto shall be modified to reflect the
decrease in each Lenders WC Revolver Commitment and the Total WC Revolver
Commitment contemplated by this Section 2.1(a)(ii).

 

(b)                                 Acquisition Facility.  Subject to the terms
and conditions set forth herein, each Lender severally agrees to make loans
(each such loan, an “Acquisition Loan”) to the Borrowers from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Acquisition
Commitment; provided, however, that after giving effect to any Borrowing of an
Acquisition Loan, (i) the Total Acquisition Outstandings shall not exceed the
Total Acquisition Commitment as in effect on such date, and (ii) the aggregate
Outstanding Amount of the Acquisition Loans of any Lender shall not exceed such
Lender’s Acquisition Commitment.  Within the limits of each Lender’s Acquisition
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.1(b), prepay under Section 2.4, and reborrow
under this Section 2.1(b).  Acquisition Loans may be Base Rate Loans, Cost of
Funds Rate Loans or Eurodollar Rate Loans, as further provided herein. 
Acquisition Loans shall only be requested by the Borrowers, and the proceeds
thereof shall only be used by the Borrowers, to fund all or any portion of a
Permitted Acquisition.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Revolving Credit Facility.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
loans (each such loan, a “Revolver Loan”) to the Borrowers from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolver Commitment;
provided, however, that after giving effect to any Borrowing of a Revolver Loan,
(i) the Total Revolver Outstandings shall not exceed the Total Revolver
Commitment as in effect on such date, and (ii) the aggregate Outstanding Amount
of the Revolver Loans of any Lender shall not exceed such Lender’s Revolver
Commitment.  Within the limits of each Lender’s Revolver Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.1(c), prepay under Section 2.4, and reborrow under this
Section 2.1(c).  Revolver Loans may be Base Rate Loans, Cost of Funds Rate Loans
or Eurodollar Rate Loans, as further provided herein.  Notwithstanding anything
to the contrary contained herein, in each calendar year, the Outstanding Amount
of all Revolver Loans shall not exceed $0 for a period of thirty (30)
consecutive calendar days.

 

2.2                               Borrowings, Conversions and Continuations of
Loans.

 

(a)                                  Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans and
Cost of Funds Rate Loans shall be made upon the Borrowers’ irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) two
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to a Base Rate Loan or a Cost of Funds Rate Loan, and (ii) on the
requested date of any Borrowing of Base Rate Loans or Cost of Funds Rate Loans. 
Each telephonic notice by the Borrowers pursuant to this Section 2.2(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed for the type of Loan being requested and signed
by a Responsible Officer of the Borrowers.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Except as provided in
Sections 2.3(c), each Borrowing of or conversion to a Cost of Funds Rate Loans
or Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a WC Revolver
Loan, an Acquisition Loan or a Revolver Loan; (ii) whether the Borrowers are
requesting a Borrowing, a conversion of a particular Loan from one Type to the
other, or a continuation of Eurodollar Rate Loans or Cost of Funds Rate Loans,
as the case may be, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(vi) if applicable, the duration of the Interest Period with respect thereto. 
If the Borrowers fail to specify a Type of Loan in a Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans or Cost of Funds Rate Loans, as the case may be.  If the
Borrowers request a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Borrowing, each Lender shall make the amount of its applicable Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 4.2 (and, if such Borrowing is the initial Credit Extension,
Section 4.1), the Administrative Agent shall make all funds so received
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrowers on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrowers; provided, however, that if, on
the date the Loan Notice with respect to such Borrowing is given by the
Borrowers, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrowers as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan and a Cost of Funds Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurodollar Rate Loan or Cost
of Funds Rate Loan, as applicable.  During the existence of a Default or Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans or Cost of Funds Rate Loans without the consent of the
Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans or Cost of Funds Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect with respect to Loans.

 

(f)                                    The Borrowing Base shall be determined
weekly (or at such other interval as may be specified pursuant to
Section 6.2(g)) by the Administrative Agent by reference to the Borrowing Base
Report.

 

2.3                               Letters of Credit.

 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.3, (1) from time to time on any Business Day
during the period from the Closing Date until the

 

36

--------------------------------------------------------------------------------


 

Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrowers, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total WC Revolver Outstandings shall not exceed
the lesser of (i) the Total WC Revolver Commitments as in effect at such time
and (ii) the Borrowing Base at such time, and (y) the aggregate Outstanding
Amount of the WC Revolver Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s WC Revolver Commitment.  In addition, the aggregate face amount of
all standby Letters of Credit issued to secure bonding and performance
obligations of the Borrowers shall not exceed at any time outstanding
$10,000,000.  Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              the request for such issuance, extension or
renewal of any Letter of Credit is later than nine (9) Business Days prior to
the Maturity Date;

 

(B)                                any Borrower requests a Letter of Credit be
issued for any other purpose than to support purchases of Petroleum Products or
to secure bonding and performance obligations;

 

(C)                                any Borrower requests a standby Letter of
Credit which is to be used to support inventory purchases with an expiry date
longer than 180 days from the date of issuance;

 

(D)                               any Borrower requests a standby Letter of
Credit which is to be used to secure bonding and performance obligations with an
expiry date longer than 364 days;

 

(E)                                 any Borrower requests a documentary Letter
of Credit be issued with an expiry date which is later than the Maturity Date or
which has a term longer than ninety (90) days;

 

(F)                                 subject to Section 2.3(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance

 

37

--------------------------------------------------------------------------------


 

or last extension, unless the Required Lenders have approved such expiry date;
or

 

(G)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date or unless the Borrowers have provided to
the LC Issuer cash collateral for the maximum drawing amount of such Letter of
Credit prior to the Maturity Date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000, in the case of a documentary Letter of Credit,
or $500,000, in the case of a standby Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(E)                                 a default of any Lender’s obligations to
fund under Section 2.3(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of

 

38

--------------------------------------------------------------------------------


 

Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrowers delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrowers.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least one
Business Day (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrowers and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or

 

39

--------------------------------------------------------------------------------


 

more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrowers or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)                               If a Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrowers shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrowers and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing.  If the Borrowers fail to so reimburse the L/C
Issuer by

 

40

--------------------------------------------------------------------------------


 

such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof.  In such event,
the Borrowers shall be deemed to have requested a Borrowing of a WC Revolver
Loan which is a Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Total WC Revolver
Commitments and the conditions set forth in Section 4.2 (other than the delivery
of a Loan Notice).  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.3(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.3(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.3(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan
(which is a WC Revolver Loan) to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans (which are WC Revolver
Loans) because the conditions set forth in Section 4.2 cannot be satisfied or
for any other reason, the Borrowers shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.3(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.3.

 

(iv)                              Until each Lender funds its WC Revolver Loan
or L/C Advance pursuant to this Section 2.3(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make WC Revolver
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make WC Revolver Loans
pursuant to this Section 2.3(c) is subject to the conditions set

 

41

--------------------------------------------------------------------------------


 

forth in Section 4.2 (other than delivery by the Borrower of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(ii), the L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation.  A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.3(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 10.5 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The joint and
several obligations of the Borrowers to reimburse the L/C Issuer for each
drawing under each Letter of Credit and to repay each L/C Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

42

--------------------------------------------------------------------------------


 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any Subsidiary.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or

 

43

--------------------------------------------------------------------------------


 

responsible for any of the matters described in clauses (i) through (v) of
Section 2.3(e); provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  Sections 2.4 and 8.2(c) set forth certain additional requirements
to deliver Cash Collateral hereunder.  For purposes of this Section 2.3,
Section 2.4 and Section 8.2(c), “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrowers hereby grant to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrowers when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrowers
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the greater of (i) one percent
(1%) per annum times the daily amount available to be drawn under such Letter of
Credit and (ii) $400.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.6.  Letter of Credit Fees shall be
(i) computed on a monthly basis in arrears and (ii) due and payable on the first
Business Day after the end of each calendar month, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit

 

44

--------------------------------------------------------------------------------


 

Expiration Date and thereafter on demand.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrowers shall pay directly to
the L/C Issuer for its own account a fronting fee (i) with respect to each
Letter of Credit, at the rate specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a monthly basis in
arrears, and (ii) with respect to any amendment of a Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrowers and the L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment.  Such fronting fee shall be
due and payable on the first Business Day after the end of each calendar month
in respect of the most recently-ended monthly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.6.  In addition, the Borrowers
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.4                               Prepayments.

 

(a)                                  The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) two
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans or Cost of Funds Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans or Cost of Funds Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and whether such Loan being
prepaid is a WC Revolver Loan, an Acquisition Loan or a Revolver Loan.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5.  Each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

45

--------------------------------------------------------------------------------


 

(b)                                 If for any reason (i) the Total WC Revolver
Outstandings at any time exceed the lesser of (1) the Total WC Revolver
Commitments then in effect and (2) the Borrowing Base at such time, the
Borrowers shall immediately prepay WC Revolver Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.4(b) unless after the prepayment in full
of the WC Revolver Loans the Total WC Revolver Outstandings exceed the Total WC
Revolver Commitments then in effect; (ii) the Total Acquisition Outstandings at
any time exceed the Total Acquisition Commitments then in effect the Borrowers
shall immediately prepay Acquisition Loans in an aggregate amount equal to such
excess; and (iii) the Total Revolver Outstandings at any time exceed the Total
Revolver Commitments then in effect the Borrowers shall immediately prepay
Revolver Loans in an aggregate amount equal to such excess.

 

2.5                               Termination or Reduction of Commitments.  The
Borrowers may, upon notice to the Administrative Agent, terminate the Total WC
Revolver Commitments, the Total Revolver Commitments and/or the Total
Acquisition Commitments, as the case may be, or from time to time permanently
reduce the Total WC Revolver Commitments, the Total Revolver Commitments and/or
the Total Acquisition Commitments, as the case may be; provided that (i) any
such notice (which shall specify which Commitment is being reduced and/or
terminated) shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction (1) of the Total WC Revolver Commitment shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof; (2) of the Total Revolver Commitment shall be in an aggregate
amount of $5,000,000 or any whole multiple of $1,000,000 in excess thereof, and
(3) the Total Acquisition Commitment shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof; and (iii) the
Borrowers shall not terminate or reduce the Total WC Revolver Commitments, the
Total Revolver Commitments and/or the Total Acquisition Commitments, as the case
may be, if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total WC Revolver Outstandings, Total Revolver Outstandings or
Total Acquisition Outstandings, as the case may be, would exceed the Total WC
Revolver Commitment, the Total Revolver Commitment or the Total Acquisition
Commitment, as applicable.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Total WC Revolver
Commitments, the Total Revolver Commitments and/or the Total Acquisition
Commitments, as the case may be.  Any reduction of the Total WC Revolver
Commitments, the Total Revolver Commitments and/or the Total Acquisition
Commitments, as the case may be, shall be applied to the applicable WC Revolver
Commitment, the Acquisition Commitment and the Revolver Commitment of each
Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Total WC Revolver Commitments, the
Total Revolver Commitments and/or the Total Acquisition Commitments, as the case
may be, shall be paid on the effective date of such termination.

 

2.6                               Repayment of Loans.

 

(a)                                  The Borrowers shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

 

46

--------------------------------------------------------------------------------


 

2.7                               Interest.

 

(a)                                  WC Revolver Loans.  Subject to the
provisions of subsection (d) below, (i) each WC Revolver Loan which is a
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus one percent (1%); (ii) each WC Revolver Loan
which is a Cost of Funds Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Cost of Funds Rate for such Interest Period plus one percent (1%); and
(iii) each WC Revolver Loan which is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate.

 

(b)                                 Acquisition Loans.  Subject to the
provisions of subsection (d) below, (i) each Acquisition Loan which is a
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus one and three quarters of one percent (1
3/4%); (ii) each Acquisition Loan which is a Cost of Funds Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Cost of Funds Rate for such Interest Period plus
one and three quarters of one percent (1 3/4%); and (iii) each Acquisition Loan
which is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate.

 

(c)                                  Revolver Loans.  Subject to the provisions
of subsection (d) below, (i) each Revolver Loan which is a Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus one and one half of one percent (1 1/2%); (ii) each
Revolver Loan which is a Cost of Funds Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Cost of Funds Rate for such Interest Period plus one and one
half of one percent (1 1/2%); and (iii) each Revolver Loan which is a Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate.

 

(d)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrowers under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

47

--------------------------------------------------------------------------------


 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(e)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.8                               Fees.  In addition to certain fees described
in subsections (i) and (j) of Section 2.3:

 

(a)                                  Commitment Fee.  The Borrowers jointly and
severally shall pay to the Administrative Agent (i) in connection with the WC
Revolver Loans, for the account of each Lender in accordance with its Applicable
Percentage of the Total WC Revolver Commitment, a commitment fee equal to twenty
five (25) basis points per annum on the average amount during each calendar
month or portion thereof from the Closing Date to the Maturity Date by which the
Total WC Revolver Commitment as in effect on such date minus the Outstanding
Amount of L/C Obligations exceeds the Total WC Revolver Outstandings during such
calendar month; (ii) in connection with the Acquisition Loans, for the account
of each Lender in accordance with its Applicable Percentage of the Total
Acquisition Commitment, a commitment fee equal to twenty five (25) basis points
per annum on the average amount during each calendar month or portion thereof
from the Closing Date to the Maturity Date by which the Total Acquisition
Commitment as in effect on such date exceeds the Total Acquisition Outstandings
during such calendar month; and (iii) in connection with the Revolver Loans, for
the account of each Lender in accordance with its Application Percentage of the
Total Revolver Commitment, a commitment fee equal to twenty five (25) basis
points per annum on the average amount during each calendar month or portion
thereof from the Closing Date to the Maturity Date by which the Total Revolver
commitment as in effect on such date exceeds the Total Revolver Outstandings
during such calendar month.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the last Business Day of each calendar month, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date.

 

(b)                                 Facility Fee.  The Borrowers jointly and
severally shall pay to the Administrative Agent for the account of each Lender
in accordance with its Applicable Percentage of the Total WC Revolver
Commitment, a facility fee equal to ten (10) basis points per annum on the
average daily amount during each calendar month or portion thereof in each
applicable Seasonal Overline Period, commencing September 1, 2005 to the
Maturity Date by which the amount of $350,000,000 exceeds to the Total WC
Revolver Commitment actually in effect during each such calendar month.  The
facility fee shall be payable monthly in arrears on the last day of each
calendar month in the applicable Seasonal Overline Period for the calendar month
then ending, with the first such payment to be made hereunder on September 30,
2005, and a final payment on June 30, 2009.

 

(c)                                  Seasonal Overline Fee.  To the extent the
Borrowers elect to increase the Total WC Revolver Commitment pursuant to
Section 2.1(a)(ii) hereof during any Seasonal Overline Period, on each Facility
Increase Date, the Borrowers shall pay to the Administrative Agent for

 

48

--------------------------------------------------------------------------------


 

the account of each Lender in accordance with its Applicable Percentage of the
Total WC Revolver Commitment, an increase fee in the amount of $30,000.

 

(d)                                 Amendment/Waiver Fee.  The Borrowers jointly
and severally shall pay to the Administrative Agent for the respective accounts
of the Lenders an administrative amendment and/or waiver fee, as the case may
be, in an amount equal to (i) $1,000 for each Lender in the case of a requested
amendment or waiver, as the case may be, which requires the consent of the
Required Lenders and (ii) $5,000 for each Lender in the case of a requested
amendment or waiver, as the case may be, which requires the consent of all of
the Lenders; provided, however, that no such amendment and/or waiver fee shall
be due and payable by the Borrowers if the sole purpose of such amendment and/or
waiver is to effect an assignment pursuant to Section 10.6 hereof.  The
Borrowers agree that (i) each such amendment and/or waiver fee shall be required
to be paid by the Borrowers whether or not such proposed amendment or waiver, as
the case may be, ever becomes effective; (ii) such amendment and/or waiver fee
is an administrative fee only,  and does not preclude the Lenders from charging
additional fees in connection with any amendment or waiver; and (iii) the
obligation of the Borrowers to pay such fees does not in any manner constitute a
commitment or obligation on the part of any Lender to enter into the proposed
amendment and/or waiver giving rise to such fee.  Each such amendment and/or
waiver fee shall be due and payable by the Borrowers upon the earlier to occur
of (i) the closing and effectiveness of each such amendment or waiver, as the
case may be, and (ii) forty-five (45) days after the Borrowers request such
amendment or waiver, as the case may be.

 

(e)                                  Other Fees.  (i) The Borrowers jointly and
severally shall pay to the Arranger and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(ii)                                  The Borrowers shall jointly and severally
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

2.9                               Computation of Interest and Fees.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

49

--------------------------------------------------------------------------------


 

2.10                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the joint and several obligations of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) three Notes, the Notes being in the amount of such
Lender’s WC Revolver Commitment, Acquisition Commitment and Revolver Commitment,
as the case may be, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Notes and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or Cost of Funds Rate Loans, prior to 12:00 noon on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such

 

50

--------------------------------------------------------------------------------


 

date in accordance with Section 2.2 (or, in the case of a Borrowing of Base Rate
Loans or Cost of Funds Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.2) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

51

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 10.4(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.4(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.4(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.12                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in L/C Obligations held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the applicable Loans and subparticipations
in L/C Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

52

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1                               Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrowers shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrowers.  The
Borrowers shall jointly and severally indemnify the Administrative Agent, each
Lender and the L/C Issuer, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrowers are resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrowers (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine

 

53

--------------------------------------------------------------------------------


 

whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the
Borrowers are resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or the L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section, it shall pay to
the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrowers under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.

 

54

--------------------------------------------------------------------------------


 

3.2                               Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans or Cost of Funds Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans or Cost of
Funds Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

3.3                               Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

3.4                               Increased Costs; Reserves on Eurodollar Rate
Loans.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.4(e)]) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified

 

55

--------------------------------------------------------------------------------


 

Taxes or Other Taxes covered by Section 3.1 and the imposition of, or any change
in the rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrowers of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is

 

56

--------------------------------------------------------------------------------


 

retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrowers shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.5                               Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrowers; or

 

(c)                                  any assignment of a Eurodollar Rate Loan or
a Cost of Funds Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.5, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

3.6                               Mitigation Obligations; Replacement of
Lenders.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, or if any

 

57

--------------------------------------------------------------------------------


 

Lender gives a notice pursuant to Section 3.2, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or 3.4, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.2, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby jointly and severally agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.4, or if the Borrowers are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.1, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

3.7                               Survival.  All of the Borrowers’ obligations
under this Article III shall survive termination of the Total Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.1                               Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                  The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the other Loan Documents, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

(ii)                                  the Notes, executed by the Borrowers in
favor of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and

 

58

--------------------------------------------------------------------------------


 

that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)                                 a favorable opinion of Edward J.
Faneuil, Esq., counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, as to the matters set forth in Exhibit H and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrowers certifying (A) that the conditions specified in Sections
4.2(a) and (b) have been satisfied and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(viii)                        evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

 

(ix)                                evidence that each of the Existing Credit
Agreement and the GPC Credit Agreement (as such term is defined in the Existing
Credit Agreement) have been or concurrently with the Closing Date are being
terminated and all Liens securing obligations under the Existing Credit
Agreement and the GPC Credit Agreement have been or concurrently with the
Closing Date are being released;

 

(x)                                   a fully executed Perfection Certificate
from each Borrower and the results of Uniform Commercial Code searches with
respect to the Collateral, indicating no Liens other than Permitted Liens and
otherwise in form and substance satisfactory the Administrative Agent;

 

(xi)                                the most recent Accounts Receivable aging
report of the Borrowers dated as of a date which shall be no more than fifteen
(15) days prior to the Closing Date and the Borrowers shall have notified the
Administrative Agent in writing on the Closing Date of any material deviation
from the Accounts Receivable values reflected in such Accounts Receivable aging
report and shall have provided the Administrative Agent with such supplementary
documentation as the Administrative Agent may reasonably request; and

 

(xii)                             such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer or
the Required Lenders reasonably may require.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrowers shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

(d)                                 The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
priority (except for Permitted Liens entitled to priority under applicable law)
security interest in and lien upon the Collateral.  All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected.  The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the
Administrative Agent.

 

(e)                                  The Administrative Agent and each of the
Lenders shall have received from the Borrowers the initial Borrowing Base Report
and marked-to-market inventory report each as at September 23, 2005.

 

(f)                                    Evidence satisfactory to the
Administrative Agent and each of the Lenders that MLP has consummated the
initial public offering of its limited partnership units and has received gross
cash proceeds in connection therewith of not less than $90,000,000.

 

(g)                                 Evidence satisfactory to the Administrative
Agent and each of the Lenders of the corporate and capital structure of the Loan
Parties.

 

(h)                                 The Administrative Agent and each of the
Lenders shall have received the result of a commercial financial examination of
the Borrowers completed in June, 2005, and the results thereof shall be
satisfactory in all respects to the Administrative Agent and the Lenders.

 

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.2                               Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans or Cost of Funds Rate Loans) is subject to
the following conditions precedent:

 

(a)                                  The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on

 

60

--------------------------------------------------------------------------------


 

and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.2, the representations and warranties contained in
subsections (a) and (b) of Section 5.5 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate Loans
or Cost of Funds Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.1                               Existence, Qualification and Power; Compliance
with Laws.  Each Loan Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

5.2                               Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

5.3                               Governmental Authorization; Other Consents. 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.4                               Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered hereunder, will have been, duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms.

 

5.5                               Financial Statements; No Material Adverse
Effect; No Internal Control Event; Accuracy of Borrowing Base Report and
Solvency.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower (other than OLLC) and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrowers (other than OLLC) and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

 

(b)                                 The unaudited combined balance sheets of the
Borrowers (other than OLLC) and their Subsidiaries dated [June 30, 2005], and
the related combined statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower (other than OLLC) and their Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.  Schedule 5.5 sets forth all
material indebtedness and other liabilities, direct or contingent, of (a) the
Borrowers (other than OLLC) and their Subsidiaries as of the date of such
financial statements; and (b) MLP, GP and OLLC as of the Closing Date, including
liabilities for taxes, material commitments and Indebtedness.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 Since the date of the Audited Financial
Statements, no Internal Control Event has occurred.  Since the date of the
Audited Financial Statements, none of the Loan Parties has made any Restricted
Payment, except Restricted Payments permitted by Section 7.7 hereof.

 

(e)                                  There has been delivered to the
Administrative Agent and each of the Lenders a complete and accurate Borrowing
Base Report as at September 23, 2005, with an accompanying true and complete
marked-to-market inventory report.

 

62

--------------------------------------------------------------------------------


 

(f)                                    The Loan Parties, on a combined and
combining basis, both before and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents (a) are solvent;
(b) the fair value of the property of such Person exceeds its total liabilities
(including contingent liabilities but without duplication of any underlying
liability related thereto); (c) the present fair saleable value on a going
concern basis of the assets of such Person is not less than the amount required
to pay its probable liabilities on its debts as they become absolute and mature;
(d) does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature; and
(e) is not engaged, and is not about to engage, in business or a transaction for
which is property would constitute unreasonably small capital.

 

5.6                               Litigation.  Except as set forth on
Schedule 5.6 hereto, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

5.7                               No Default.  Neither any Loan Party nor any
Subsidiary is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.8                               Ownership of Property; Liens.  Each Loan Party
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Permitted Liens.

 

5.9                               Environmental Compliance.  Each Loan Party and
its Subsidiaries conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties (including Real Estate), and as a result
thereof each Loan Party has reasonably concluded that, except as specifically
disclosed in Schedule 5.9, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.  The properties each Loan Party and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where such Loan
Party or the applicable Subsidiary operates.

 

63

--------------------------------------------------------------------------------


 

5.11                        Taxes.  Each Loan Party and its Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of any Loan Party, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither a Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither a Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither a Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

5.13                        Subsidiaries; Equity Interests.   Part (a) of
Schedule 5.13 sets forth each Subsidiary of each Loan Party.  All of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens granted to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders under the Loan Documents.  The Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.  All of the outstanding Equity Interests
in each Loan Party have been validly issued, are fully paid and nonassessable
and, as to each Loan Party other than MLP are owned by the Persons and in the
amounts specified on Part (c) of Schedule 5.13 free and clear of all Liens other
than Liens

 

64

--------------------------------------------------------------------------------


 

granted to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders under the Loan Documents.

 

5.14                        Margin Regulations; Investment Company Act; Public
Utility Holding Company Act.

 

(a)                                  No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Loan Parties, any Person
Controlling a Loan Party, or any Subsidiary (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

5.15                        Disclosure.  The Loan Parties have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Loan Parties,
threatened, which, either

 

65

--------------------------------------------------------------------------------


 

individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18                        Absence of Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry or other public office that purports to cover,
affect or give notice of any present or possible future Lien on, or security
interest in, any assets or property of any of the Loan Parties or any rights
relating thereto.

 

5.19                        Perfection of Security Interest.  All filings,
assignments, pledges and deposits of documents or instruments have been made and
all other actions have been taken that are necessary or advisable, under
applicable law, to establish and perfect the Administrative Agent’s security
interest in the Collateral.  The Collateral and the Administrative Agent’s
rights with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses.  TheBorrowers are the owners of the Collateral
free from any Lien and any other claim or demand, except for Permitted Liens.

 

5.20                        Certain Transactions.  None of the officers,
directors or employees of any Loan Party is presently a party to any transaction
with such Loan Party or any other Loan Party (other than for services as
employees, officers and directors and redemption agreements, and loans to
owners, officers and employees to the extent permitted by Section 7.14,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of any Loan Party, any
corporation, partnership, trust or other entity (other than for services as
employees, officers and directors and redemption agreements and loans to owners,
officers and employees, in each case in the ordinary course of business
consistent with past practices) in which any officer, director or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

5.21                        Bank Accounts.  Schedule 5.21 sets forth the account
numbers and locations of all bank accounts of each of the Loan Parties.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 6.1, 6.2, and 6.3) cause each Subsidiary
to:

 

6.1                               Financial Statements.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of each Loan Party, a combined
balance sheet of the Loan Parties (other than the GP) and their Subsidiaries as
at the end of such fiscal year, and the related combined statements of

 

66

--------------------------------------------------------------------------------


 

income or operations, shareholders’ or members’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) if required by
law, an attestation report of such Registered Public Accounting Firm as to the
Borrower’s internal controls pursuant to Section 404 of Sarbanes-Oxley
expressing a conclusion to which the Required Lenders do not object;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Loan Parties, a combined balance sheet of the Loan Parties
(other than the GP) and their Subsidiaries as at the end of such fiscal quarter,
and the related combined statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of each such
Loan Party’s fiscal year then ended, each calculated on a FIFO basis and setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of the Loan Parties as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of each Loan Party
(other than the GP) and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as practicable, but in any event
within forty-five days after the end of each month of the Loan Parties,
unaudited monthly combined financial reports of the Loan Parties (other than the
GP) and their Subsidiaries for such month and the portion of the fiscal year
then ended (including balance sheet and income reports), each calculated on a
FIFO basis and prepared in accordance with GAAP, together with a certification
by a Responsible Officer that the information contained in such financial
reports fairly presents the combined financial condition of the Loan Parties
(other than the GP) on the date thereof (subject to year-end adjustments);

 

As to any information contained in materials furnished pursuant to
Section 6.2(d), the Loan parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

6.2                               Certificates; Other Information.  Deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.1(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or, if any such Default shall exist, stating the nature
and status of such event;

 

67

--------------------------------------------------------------------------------


 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Loan Parties;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Loan Parties by
independent accountants in connection with the accounts or books of each Loan
Party or any Subsidiary, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equity holders of MLP or GP, and copies of
all annual, regular, periodic and special reports and registration statements
which MLP or GP may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 6.1 or any other clause of this Section 6.02;

 

(f)                                    promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                 no later than (i) the last Business Day of
each of the first three weeks of each calendar month (or such earlier time as
the Administrative Agent may reasonably request) a complete and accurate
Borrowing Base Report setting forth the Borrowing Base as at the close of
business on the last Business Day of the preceding week (or other date so
requested by the Administrative Agent), and (ii) the last Business Day of each
month (or at such earlier time as the Administrative Agent may reasonably
request), a complete and accurate Borrowing Base Report as of the close of
business on the last Business Day of such month (or other date so requested by
the Administrative Agent), in each case including a marked-to-market inventory
report and a summary report setting forth in appropriate detail the Borrowers’
computations of its Open Position as of the date of each Borrowing Base Report
by both product and market; provided, however, for purposes of determining the
available amount of WC Revolving Loans the Borrowers are permitted to borrow and
Letters of Credit the Borrowers are permitted to request pursuant to the
Agreement, the Borrowers shall be permitted at any time to deliver to the
Administrative Agent and the Lenders a more recent complete and accurate
Borrowing Base Report than is required to be delivered as described above, such
Borrowing Base Report setting forth the Borrowing Base as at the close of
business of the Business Day such Borrowing Base Report is dated, which
Borrowing Base Report shall include a marked-to-market inventory report and a
summary report setting forth in appropriate detail the Borrowers’ computations
of its Open Position as of the date of each Borrowing Base Report by both
product and market;

 

68

--------------------------------------------------------------------------------


 

(h)                                 as soon as practicable, but in any event
within fifteen (15) Business Days after the end of each month, an Accounts
Receivable aging summary;

 

(i)                                     as soon as practicable, but in any event
within forty five (45) days of the end of each fiscal quarter, a report of gross
margins and volumes by product for such fiscal quarter;

 

(j)                                     as soon as practicable, but in any event
within thirty (30) days after the first day of each fiscal year of the Loan
Parties (other than the GP), the annual budget and operating projections for
such fiscal year, including without limitation gross margins and volumes by
product; and

 

(k)                                  promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a)or (b) or
Section 6.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable Loan Party posts such documents, or provides a link thereto on such
Loan Party’s website on the Internet at the website address listed on
Schedule 10.2; or (ii) on which such documents are posted on the applicable Loan
Party’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Loan Parties shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Loan Parties to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrowers shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Loan Parties shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(b) to the Administrative Agent.  Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Loan Parties with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Loan Parties hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  Each Loan Party hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page

 

69

--------------------------------------------------------------------------------


 

thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

6.3                               Notices.  Promptly notify the Administrative
Agent and each Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary;

 

(e)                                  of the occurrence of any Internal Control
Event;

 

(f)                                    of (i) any material violation of any
Environmental Law that such Loan Party reports in writing or is reportable by
such Loan Party in writing (or for which any written report supplemental to any
oral report is made) to any federal, state or local environmental agency an d
(ii) upon becoming aware thereof, of any material inquiry, proceeding,
investigation or any other action pertaining to any Environmental Law, including
a notice from any agency of potential environmental liability, or any federal,
state or local environmental agency or board, that has the potential to have a
Material Adverse Effect; and

 

(g)                                 of any material setoff, claims (including,
with respect to the Real Estate, environmental claims), withholdings or other
defenses to which any of the Collateral, or the Administrative Agent’s rights
with respect to the Collateral, are subject.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Loan Parties setting forth details of the occurrence
referred to therein and stating what action the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.3(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

70

--------------------------------------------------------------------------------


 

6.4                               Payment of Obligations.  Pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by each Loan Party or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, provided that such Loan Party will pay all such taxes,
assessments, charge and levies upon the commencement of proceedings to foreclose
any Lien that may have attached as security therefor; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

 

6.5                               Preservation of Existence, Etc.  (a) Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.4 or 7.5; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

6.6                               Maintenance of Properties.  (a) Maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.7                               Maintenance of Insurance.  Maintain with
financially sound and reputable insurance companies not Affiliates of any Loan
Party, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.

 

6.8                               Compliance with Laws; Governing Documents. 
Comply (a) with the provisions of its charter documents and by-laws or other
organizational documents; (b) with all agreements and instruments to which it or
any of its properties may be bound and (c)  in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.9                               Books and Records.  Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such

 

71

--------------------------------------------------------------------------------


 

Subsidiary, as the case may be, and at all times engage Ernst & Young or other
independent certified public accounts satisfactory to the Administrative Agent
as the independent certified public accountants of the Loan Parties and not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of the Loan Parties and the appointment in such capacity of a
successor firm as shall be satisfactory to the Administrative Agent.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Loan Parties and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Loan Parties; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Loan Parties at any time and without
advance notice.  In addition, the Loan Parties shall permit the Administrative
Agent, the Lenders or any of their respective employees or agents to conduct
commercial finance examinations once per year (or more frequently if a Default
or Event of Default has occurred and is continuing) and from time to time upon
request of the Administrative Agent or any Lender, all at the Loan Parties’
expense.

 

6.11                        Use of Proceeds.  Use the proceeds of (a) WC
Revolver Loans solely for working capital purposes and not in contravention of
any Law or of any Loan Document; (b) the Acquisition Loans to finance all or any
portion of Permitted Acquisitions and not in contravention of any Law or of any
Loan Document; and (c) the Revolver Loans for general corporate purposes
(including payment of Permitted Distributions) and not in contravention of any
Law or of any Loan Document.  The Borrowers will request Letters of Credit
solely to support petroleum product purchases and to secure bonding and
performance obligations.

 

6.12                        Bank Accounts.  Continue to maintain a wholesale
lock box account, retail lock box account and depository lock box account with
the Administrative Agent or another Lender (the “Lock Box Accounts”) as well as
an Operating Account with the Administrative Agent, and shall direct the
Administrative Agent or any other Lender which has a Lock Box Account, pursuant
to an agreement in form and substance satisfactory to the Administrative Agent,
to cause all funds held by the Administrative Agent or such Lender, as the case
may be, in the Lock Box Accounts to be transferred automatically and on a daily
basis to the Operating Account.

 

6.13                        Additional Guarantors.  Notify the Administrative
Agent at the time that any Person becomes a Domestic Subsidiary, and promptly
thereafter cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose and executing and delivering applicable Security Documents, and
(b) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.1(a) and favorable opinions of counsel to
such Person (which shall cover, among other things,

 

72

--------------------------------------------------------------------------------


 

the legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.1                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, or upon the income or profits therefrom, other than the
following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.1 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.3(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.1(h);

 

73

--------------------------------------------------------------------------------


 

(i)                                     Liens securing Indebtedness permitted
under Section 7.3(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                     Liens in favor of the Administrative
Agent or the LOI Agent (as defined in the definition of LOI Agreement) for the
benefit of the LOI Agent and the LOI Banks (as defined in the definition of LOI
Agreement) under the LOI Agreement; and

 

(k)                                  Liens on the Mortgaged Property as and to
the extent permitted by the Mortgages applicable thereto.

 

In addition, no Loan Party will (a) enter into or permit to exist any
arrangement or agreement (excluding the Agreement, the LOI Agreement and the
other Loan Documents) which directly prohibits such Loan Party from creating,
assuming or incurring any Lien upon its properties, revenues or assets whether
now owned or hereafter acquired or (b) enter into any agreement, contract or
arrangement (excluding the Agreement, the LOI Agreement and the other Loan
Documents) restricting the ability of any Subsidiary of a Loan Party to pay or
make dividends or distributions in cash or kind to such Loan Party, to make
loans, advances or other payments of whatsoever nature to such Loan Party, or to
make transfers or distributions of all or any part of its assets to such Loan
Party, in each case other than (i) restrictions on specific assets which assets
are the subject of purchase money security interests to the extent permitted by
Section 7.3(e), and (ii) customary anti-assignment provisions contained in
leases and licensing agreements entered into by a Loan Party or such Subsidiary
in the ordinary course of business.

 

7.2                               Investments.  Make any Investments, except:

 

(a)                                  Investments held by a Loan Party or such
Subsidiary in the form of marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase by such Loan Party or Subsidiary;

 

(b)                                 Investments held by a Loan Party or such
Subsidiary in the form of demand deposits, certificates of deposit, bankers
acceptances and time deposits of any Lender or any other United States bank
having total assets in excess of $1,000,000,000 Dollars;

 

(c)                                  Investments held by a Loan Party or such
Subsidiary in the form of securities commonly known as “commercial paper” issued
by (i) any Lender or any corporation controlling any Lender; (ii) any other
corporation which is organized and existing under the laws of the United States
of America or any state thereof, if at the time of purchase, such commercial
paper has been rated and the ratings therefore are not less than “P-2” if rated
by Moody’s and not less than “A-2” if rated by S&P;

 

(d)                                 Investments held by a Loan Party or such
Subsidiary in the form of repurchase agreements secured by any one or more of
the foregoing;

 

(e)                                  advances to officers, directors and
employees of a Loan Party to the extent permitted by Section 7.14 hereof;

 

74

--------------------------------------------------------------------------------


 

(f)                                    Investments of one Loan Party into
another Loan Party, so long as each such Person remains a Loan Party hereunder;

 

(g)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(h)                                 Investment existing on the date hereof and
set forth on Schedule 7.2 hereto, and Guarantees permitted by Section 7.3;

 

(i)                                     Investments of a Loan Party in the form
of short-term Investments in tax-exempt money market funds acceptable to the
Administrative Agent ; and

 

(j)                                     Investments consisting of a Permitted
Acquisition.

 

7.3                               Indebtedness.  Create, incur, assume or suffer
to exist any Indebtedness, except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.3 and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(c)                                  Indebtedness of one Loan Party owing to
another Loan Party, so long as both Persons are Loan Parties hereunder, and, in
addition, Guarantees of a Loan Party in respect of Indebtedness otherwise
permitted hereunder of another Loan Party;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

75

--------------------------------------------------------------------------------


 

(e)                                  Indebtedness in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.1(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $5,000,000; and

 

(f)                                    Indebtedness to any of the LOI Banks or
the LOI Agent (as such terms are defined in the definition of LOI Agreement)
pursuant to the LOI Agreement.

 

7.4                               Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) a
Borrower, provided that such Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person; and

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Borrower or to a Guarantor other than the GP or MLP.

 

In addition, the Loan Parties have informed the Administrative Agent, the L/C
Issuer and the Lenders that after the Closing Date, OLLC intends to cause
Montello LLC to convert in accordance with Section 18-216 of the Delaware
Limited Liability Company Act and Section 265 of the Delaware General
Corporation Law into a Delaware corporation (to be known as Global Montello
Group Corp. and after the conversion hereinafter referred to as “Montello
Corp.”) (such action being the “Montello Conversion”).  The parties hereto
hereby consent to the Montello Conversion so long as (a) no Default exists or
would result therefrom; (b) the Loan Parties have provided the Administrative
Agent with prompt written notice of the Montello Conversion, together with
copies of all documents, agreements and instruments to be filed with the
Secretary of State of the State of Delaware in connection with such Montello
Conversion and such documents, agreements and/or instruments shall be
satisfactory to the Administrative Agent; and (c) the Loan Parties take whatever
action the Administrative Agent shall reasonably require (including, without
limitation, delivery of all documents, agreements and instruments evidencing
such Montello Conversion, copies of all the Governing Documents of Montello
Corp. and authorizations to file amendments to any financing statements of
record evidencing the change of name) to evidence Montello Corp. as a party to
the Loan Documents as a Borrower and a Loan Party hereunder and thereunder.

 

7.5                               Dispositions.  Make any Disposition or enter
into any agreement to make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

76

--------------------------------------------------------------------------------


 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property, (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property or (iii) the value of any equipment so disposed of pursuant
to this Section 7.5(c)(iii) does not exceed $100,000 per item of equipment and
the aggregate value of all the equipment disposed of pursuant to this
Section 7.5(c)(iii) does not exceed $2,000,000 over the life of this Agreement;

 

(d)                                 Dispositions of property by any Subsidiary
to a Borrower or to a Guarantor other than the GP or MLP; and

 

(e)                                  Dispositions permitted by Section 7.4.

 

7.6                               Acquisitions.  Become a party to any merger or
consolidation or agree to or effect any asset acquisition or stock acquisition,
except:

 

(a)                                  Acquisition of assets in the ordinary
course of business, consistent with past practices;

 

(b)                                 Mergers and consolidations permitted by
Section 7.4; and

 

(c)                                  Acquisitions of the assets or stock of
another Person (a “Permitted Acquisition”), so long as (i) no Default or Event
of Default has occurred and is continuing or would exist as a result thereof;
(ii) the Person to be acquired (or, in the case of an asset acquisition, the
assets of such Person) are in the same or a substantially similar line of
business as the Loan Party making such acquisition; (iii) the Loan Parties have
provided the Administrative Agent with prior written notice of such acquisition,
which notice shall include a reasonably detailed description of such Permitted
Acquisition; (iv) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof of each of the applicable Loan Party or
Subsidiary making such acquisition and of the Person to be acquired has approved
such merger, consolidation or acquisition; (v) in the event of a stock or other
similar equity acquisition the Person so acquired shall become a wholly-owned
Subsidiary of a Loan Party and shall comply with the terms and conditions set
forth in Section 6.13; (vi) the business to be acquired would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of any of its rights and remedies under this
Agreement or any other Loan Document; (vii) the aggregate amount of the purchase
price for any single acquisition or series of related acquisitions which is
payable in anything other than the equity interests of MLP (and such equity
interests shall have no redemption or repurchase rights prior to a date which is
one (1) year after the Maturity Date and shall not have the ability to convert
into any form of Indebtedness) shall not exceed $25,000,000; and (viii) the
aggregate amount of the purchase price for all acquisitions over any twelve
consecutive calendar month period which is payable in anything other than the
equity interests of MLP (and such equity interests shall have no redemption or
repurchase rights prior to a date which is one (1) year after the Maturity Date
and shall not have the ability to convert into any form of Indebtedness) shall
not exceed $35,000,000.

 

7.7                               Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, or, other than MLP, issue

 

77

--------------------------------------------------------------------------------


 

or sell any Equity Interests, except that, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

 

(a)                                  each Subsidiary may make Restricted
Payments to a Borrower that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                                 a Loan Party may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

(c)                                  the Borrowers shall be permitted to make
Restricted Payments to the MLP in an aggregate amount not to exceed Available
Cash to enable the MLP to make the Permitted Distribution, and the MLP shall be
permitted to use the proceeds thereof to make Restricted Payments to its
unitholders so long as such Restricted Payments constitute Permitted
Distributions.

 

7.8                               Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by any Loan Party and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto, provided, that nothing in
this Section 7.8 shall prevent any Loan Party from discontinuing the operation
of any of its properties if such discontinuance is, in the judgment of such Loan
Party, desirable in the conduct of its or their business and that do not in the
aggregate materially adversely affect the properties, assets, financial
condition or business of the Loan Parties on a combined basis.

 

7.9                               Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of a Loan Party, whether or not in
the ordinary course of business, other than (a) the sale by Global on or about
the Closing Date to Global Petroleum Corp. of certain notes receivable in an
aggregate amount of approximately $3,050,000; (b) in connection with the shared
services agreements set forth on Schedule 7.9 hereto; or (c) on fair and
reasonable terms substantially as favorable to such Loan Party or such
Subsidiary as would be obtainable by such Loan Party or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

 

7.10                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement, the LOI Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to any Loan Party or to otherwise transfer property to a Loan Party,
(ii) of any Subsidiary to Guarantee the Indebtedness of a Loan Party or (iii) of
the a Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.3(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

7.11                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the

 

78

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.12                        Compliance with Environmental Laws.  Conduct any
activity in any manner or permit to exist any activity or condition that would
result in any material violation not covered by insurance by any Loan Party or
for which any Loan Party is liable, of any Environmental Law.

 

7.13                        Prohibited Commodity Transactions.  Purchase or sell
any commodities futures contracts, provided, that (a) the Loan Parties may
purchase and sell commodities futures contracts on national commodities
exchanges for the sale or purchase of petroleum product in connection with
hedging transactions entered into in the ordinary course of the business of any
Loan Party that are (i) economically appropriate and consistent with such Loan
Party’s business; (ii) used to offset price risks incidental to such Loan
Party’s cash or spot transactions in petroleum product; and (iii) established
and liquidated in accordance with sound commercial practices, and (b) the Loan
Parties may maintain an aggregate Open Position (calculated by adding the Open
Positions of the Loan Parties for each type of petroleum product and each market
and any separate Open Positions determined pursuant to the last sentence of
paragraph (y) of the definition of “Open Position”) of not more than 1,000,000
barrels of petroleum product at any one time.

 

7.14                        Loans to Owners, Officers and Employees.  Except as
may be prohibited by law, make loans or advances to any of their respective
owners, officers or employees without the prior written consent of the
Administrative Agent and the Required Lenders, and in no event shall (a) the
aggregate principal amount of all such loans at any time outstanding exceed
$2,000,000 (excluding loans secured by the cash value of life insurance
policies) or (b) any such loan have a term longer than 1 ½ years; provided,
that, subject to the restrictions contained in clauses (a) and (b) above, the
Loan Parties may make loans to their respective directors and employees in
amounts not to exceed $500,000 for any individual loan without the prior written
consent of the Administrative Agent and the Required Lenders and, provided
further that notwithstanding the provisions of this Section 7.13, the Loan
Parties shall be permitted to make loans or advances to their respective
directors and employees in addition to those permitted by this Section 7.13 in
an aggregate amount not to exceed $250,000 and with an unlimited term, without
the prior written consent of the Administrative Agent and the Lenders.

 

7.15                        Prepayment of Indebtedness.  Make any prepayments in
respect of any Indebtedness, other than prepayments of the Obligations pursuant
to the terms of this Agreement or the other Loan Documents and repayments and
prepayments under the LOI Agreement.

 

7.16                        Bank Accounts.  Either (a) establish any bank
account other than those listed on Schedule 5.21 without the Administrative
Agent’s prior written consent; (b) violate directly or indirectly any Lock Box
Agreement or any control agreement in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders with respect to such
account; (c) deposit into any of the payroll accounts listed on Schedule 5.21
any amounts in excess of amounts necessary to pay current payroll obligations
from such accounts; (d) at any time allow any amount in excess of $150,000 to
remain in any of the accounts listed on Schedule 5.21 as “petty cash” accounts;
or (e) allow any collected funds (other than nominal amounts not in

 

79

--------------------------------------------------------------------------------


 

excess of $500 and after taking into account any checks which the Loan Parties
may have written and mailed or otherwise tendered to the payee thereof) to
remain in any account which is not with the Administrative Agent (other than
those accounts listed on Schedule 5.21 as “petty cash” accounts unless the
Administrative Agent or the Loan Parties have requested that the amounts in such
accounts be transferred to the Lock Box Account or the Operating Account on a
weekly or more frequent basis) at the close of business on the day each week (or
other, more frequent period requested by the Administrative Agent or any Loan
Party) on which amounts in such accounts are to be transferred to the Lock Box
Account.

 

7.17                        Amendment of Thru Put.  Global will not amend, in
any material respects, the terms and conditions set forth in the thru-put
agreement between Global and Global Petroleum Corp. without the prior written
consent of the Required Lenders, which consent shall not be unreasonably
withheld.

 

7.18                        Financial Covenants.

 

(a)                                  Combined Working Capital.  Permit the
Combined Working Capital to be less than (i) $25,000,000 at any time from the
Closing Date through March 30, 2006; and (ii) $30,000,000 at any time
thereafter.

 

(b)                                 Minimum EBITDA.  Permit Combined EBITDA as
at the end of any fiscal quarter to be less than $20,000,000 for the Reference
Period ended on such quarter end date.

 

(c)                                  Combined Interest Coverage Ratio.  Permit
the Combined Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 2.75:1.00.

 

(d)                                 Combined Leverage Ratio.  Permit the
Combined Leverage Ratio as at the end of any fiscal quarter to be greater than
2.50:1.00.

 

7.19                        Capital Expenditures.  Make or become legally
obligated to make any Capital Expenditure in any fiscal year that exceed, in the
aggregate for all Loan Parties, $4,000,000 for such fiscal year, provided,
however, that if, during any fiscal year the amount of Capital Expenditures
permitted for that fiscal year up to a maximum aggregate amount of $4,000,000 is
not so utilized, such unutilized amount may be utilized in the next succeeding
fiscal year, but not in any subsequent fiscal year.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.1                               Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  Any Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation, or (ii) within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

80

--------------------------------------------------------------------------------


 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.1, 6.2, 6.3, 6.5, 6.10, 6.11, 6.12 or 6.13 or ARTICLE VII, or any
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Guaranty or any Loan Party fails to perform or observe any term, covenant
or agreement contained in any Mortgage; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material

 

81

--------------------------------------------------------------------------------


 

part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Subsidiary becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (i) a final judgment or order for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                     Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control.

 

8.2                               Remedies Upon Event of Default.  If any Event
of Default occurs and is continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

82

--------------------------------------------------------------------------------


 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry (which,
for the avoidance of doubt shall include any event set forth in
Section 8.1(f) hereof) of an order for relief with respect to any Loan Party
under the Bankruptcy Code of the United States, the obligation and Commitments
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.3                               Application of Funds.  After the exercise of
remedies provided for in Section 8.2 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.2), any amounts received on account of the Obligations (including,
without limitation, amounts realized upon any of the Collateral) shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to all other Obligations, other than the Obligations arising under the
Commodity Hedging Agreements, the Overdrafts or arising from an LOI, in such
order or preference as the Required Lenders may determine; provided, however,
that (i) distributions in respect of such Obligations shall be made pari passu
among Obligations with respect to the Administrative Agent’s fee and all other
Obligations, (ii)  distributions in respect of Obligations under Monetary
Hedging Agreements shall be made pari passu with the other Obligations under
this clause in respect of Loans and Letters of Credit (including, without
limitation, principal, interest, fees, and L/C Obligations); and
(iii) Obligations owing to the Lenders with respect to each type of Obligation
such as interest, principal, fees and expenses, shall be made among the Lenders
pro rata; and provided, further, that the Administrative Agent may in its
discretion make proper allowance to take into account any Obligations not then
due and payable;

 

Third, to all Obligations arising under the Commodity Hedging Agreement;

 

Fourth, to all Obligations consisting of the Overdrafts on a pro rata basis;

 

Fifth, to all Obligations arising pursuant to the LOI Agreement (including, but
not limited to cash collateralize in full the face amount of any outstanding and
unpaid LOI’s); and

 

83

--------------------------------------------------------------------------------


 

Sixth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Seventh, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) of the Uniform Commercial Code of the Commonwealth of
Massachusetts;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.1                               Appointment and Authority.  Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

9.2                               Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

84

--------------------------------------------------------------------------------


 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.4                               Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for a Loan Party), independent accountants and other experts
selected by it, and shall

 

85

--------------------------------------------------------------------------------


 

not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.5                               Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.6                               Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

86

--------------------------------------------------------------------------------


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.7                               Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8                               No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.9                               Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.3(i)) and (j), 2.8 and 10.4) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make

 

87

--------------------------------------------------------------------------------


 

such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 10.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Total Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.1, if approved, authorized or ratified
in writing by the Required Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.1(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

ARTICLE X
MISCELLANEOUS

 

10.1                        Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                  waive any condition set forth in
Section 4.1(a) or modify any advance rates or other criteria set forth in the
definition of Borrowing Base or any definition of the component parts of the
Borrowing Base without the written consent of each Lender;

 

88

--------------------------------------------------------------------------------


 

(b)                                 extend or increase the Acquisition
Commitment, the WC Revolver Commitment or the Revolver Commitment, as the case
may be, of any Lender (or reinstate any Acquisition Commitment, the WC Revolver
Commitment or the Revolver Commitment, as the case may be, terminated pursuant
to Section 8.2) without the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees,
Unreimbursed Amount or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing or L/C Advance, or
(subject to clause (iii) of the second proviso to this Section 10.1) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(e)                                  change Section 2.12 or Section 8.3 in a
manner that would alter the pro rata sharing of payments required thereby or
change or waive any other provision that provides for the pro rata nature of
disbursements by or payments to the Lenders without the written consent of each
Lender, or amend, change or waive Section 8.3 without the written consent of the
Borrowers and the Supermajority Banks;

 

(f)                                    change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or

 

(g)                                 release the Guarantors from the Guaranty, or
release the Administrative Agent’s Lien on any Collateral with an aggregate
value in excess of $500,000 without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

89

--------------------------------------------------------------------------------


 

10.2                        Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrowers, the Administrative
Agent or the L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrowers may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED

 

90

--------------------------------------------------------------------------------


 

OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent and the L/C Issuer may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent and the L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.3                        No Waiver; Cumulative Remedies.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

91

--------------------------------------------------------------------------------


 

10.4                        Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrowers shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrowers.  The
Borrower shall jointly and severally indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and

 

92

--------------------------------------------------------------------------------


 

nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and the L/C
Issuer, the replacement of any Lender, the termination of the Total Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

 

10.5                        Payments Set Aside.  To the extent that any payment
by or on behalf of any Borrower or any other Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or

 

93

--------------------------------------------------------------------------------


 

repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.6                        Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations) at the time owing to it); provided that

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

94

--------------------------------------------------------------------------------


 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)                               any assignment of a Commitment must be
approved by the Administrative Agent and the L/C Issue unless the Person that is
the proposed assignee is itself a Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver the Notes to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive (absent
manifest error), and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by each
of the Borrowers and the L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or any Loan Party
or any of a Loan Party’s Affiliates or Subsidiaries) (each, a

 

95

--------------------------------------------------------------------------------


 

“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.1 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.1 unless the Borrowers
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.1(e) as
though it were a Lender.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and

 

96

--------------------------------------------------------------------------------


 

Loans pursuant to subsection (b) above, Bank of America may, upon thirty (30)
days’ notice to the Borrowers and the Lenders, resign as L/C Issuer.  In the
event of any such resignation as L/C Issuer, the Borrowers shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer.  If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.3(c)).  Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.7                        Treatment of Certain Information; Confidentiality. 
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary,
provided that, in the case of information received from the Borrowers or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has

 

97

--------------------------------------------------------------------------------


 

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.8                        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of the any Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, irrespective of whether or
not such Lender or the L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.9                        Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in

 

98

--------------------------------------------------------------------------------


 

Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.4, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.1, or if any Lender is a Defaulting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                  the Borrowers shall have paid to the
Administrative Agent the assignment fee specified in Section 10.6(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

99

--------------------------------------------------------------------------------


 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc. 

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWERS
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE FIRST CIRCUIT, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWES AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.2.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

100

--------------------------------------------------------------------------------


 

10.15                 Joint and Several Liability. 

 

(a)                                  Each of the Loan Parties is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the
Administrative Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Loan Parties and in
consideration of the undertakings of each other Loan Party to accept joint and
several liability for the Obligations

 

(b)                                 Each of the Loan Parties, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other Loan
Parties, with respect to the payment and performance of all of the Obligations
(including, without limitation, any Obligations arising under this
Section 10.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several Obligations of each of the Loan
Parties without preferences or distinction among them

 

(c)                                  If and to the extent that any of the Loan
Parties shall fail to make any payment with respect to any of the Obligations as
and when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Loan Parties will make such payment
with respect to, or perform, such Obligation

 

(d)                                 The Obligations of each of the Loan Parties
under the provisions of this Section 10.15 constitute full recourse Obligations
of each of the Loan Parties enforceable against each such Loan Party to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement as against any particular Loan Party.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, but only to the extent permitted by applicable law, each of the
Loan Parties hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made, or Letter of Credit issued, extended or
renewed under this Agreement, notice of the occurrence of any Event of Default
or Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement and the other Loan Documents.  Each of the Loan
Parties hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or any Lender at any time or times in respect of any
Event of Default or Default by any of the Loan Parties in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement or
any of the other Loan Documents, any and all other indulgences whatsoever by the
Administrative Agent or any Lender in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any of the Loan Parties.  Without limiting
the generality of the foregoing, but only to the extent permitted by applicable
law, each of the Loan Parties assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any of the Loan Parties to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws, regulations thereunder, which might, but for the provisions

 

101

--------------------------------------------------------------------------------


 

of this Section 10.15, afford grounds for terminating, discharging or relieving
any of the Loan Parties, in whole or in part, from any of its Obligations under
this Section 10.15, it being the intention of each of the Loan Parties that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Loan Parties under this Section 10.15 shall not be discharged except by
performance and then only to the extent of such performance.  The Obligations of
each of the Loan Parties under this Section 10.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any of the
Loan Parties, the Administrative Agent or any Lender.  The joint and several
liability of the Loan Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Loan Parties, the Administrative Agent or any Lender.

 

(f)                                    The provisions of this Section 10.15 are
made for the benefit of the Administrative Agent and the Lenders and their
respective successors and assigns, and may be enforced by any of them from time
to time against any or all of the Loan Parties as often as occasion therefor may
arise and without requirement on the part of the Administrative Agent or any
Lender first to marshall any of its claims or to exercise any of its rights
against any other Loan Party or to exhaust any remedies available to it against
any other Loan Party or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 10.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy or reorganization of any of the Loan
Parties, or otherwise, the provisions of this Section 10.15 will forthwith be
reinstated in effect, as though such payment had not been made.

 

(g)                                 (i)  Each of the Loan Parties hereby
irrevocably waives, and agrees that it will not enforce, any of its rights of
contribution or subrogation against any other Loan Party with respect to any
liability incurred by such Loan Party hereunder or under any of the other Loan
Documents, any payments made by such Loan Party to the Administrative Agent for
the accounts of the Lenders with respect to any of the Obligations or any
collateral security therefor.  Such waiver and agreement is for the benefit of
the other Loan Parties, the Lenders and the Administrative Agent.  If such
waiver and agreement shall be determined to be unenforceable by a court of
competent jurisdiction, any claim which such Loan Party may have against such
other Loan Party with respect to any payments to the Administrative Agent for
the account of the Lenders hereunder are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder, to the prior payment in full of all amounts due
and owing by such other Loan Party to the Administrative Agent and the Lenders
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to such other Loan Party, its debts or its assets, whether voluntary or
involuntary, all Indebtedness of such other Loan Party owing to the Lenders
(“Senior Indebtedness”) shall be paid in full before any payment or distribution
of any character, whether in cash, securities or other property, shall be made
to such Loan Party therefor.  Each Loan Party hereby agrees that for so long as
any Obligations are outstanding hereunder the provisions of this
Section 10.15(g) may be relied on

 

102

--------------------------------------------------------------------------------


 

directly by any holder of Senior Indebtedness regardless of whether such holder
is a party hereto.

 

(ii)                                  Notwithstanding the provisions of the
preceding clause (i), each of the Loan Parties shall have and be entitled to
(1) all rights of subrogation otherwise provided by law in respect of any
payment such Loan Party may make or be obligated to make under this Credit
Agreement and (2) all claims (as defined in the Bankruptcy Code) it would have
against any of the other Loan Parties in the absence of the preceding clause
(i), and to assert and enforce the same, in each case on and after, but at no
time prior to , the date (the “Subrogation Trigger Date”) which is one (1) year
and five (5) days after the date on which all the Obligations have been
indefeasibly repaid in full if and only if (A) no Default or Event of Default of
the type described in §§13.1(g) or (h) with respect to the other Loan Parties
has existed at any time on or after the Closing Date to and including the
Subrogation Trigger Date and (B) the existence of the Loan Party’s rights under
this clause (ii) would not make the Loan Party a creditor (as defined in the
Bankruptcy Code) of the other Loan Parties in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.

 

10.16                 USA PATRIOT Act Notice.  Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

 

 

GLOBAL MONTELLO GROUP LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Senior Vice President

 

--------------------------------------------------------------------------------


 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil, Executive Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/Carol G. Alm

 

Name:

Carol G. Alm

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C

 

Issuer

 

 

 

By:

/s/Robert D. Valbona

 

Name:

Robert D. Valbona

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.., as a Lender

 

 

 

By:

/s/John M. Hariaczyi

 

Name:

John M. Hariaczyi

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

By:

/s/ Barbara Paulsen

 

Name:

Barbara Paulse

 

Title:

Director

 

 

 

 

 

By:

/s/ Emmanuel Chesneau

 

Name:

Emmanuel Chesneau

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ Maria Carolina Torres

 

Name:

Maria Carolina Torres

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF MASSACHUSETTS, as a

 

Lender

 

 

 

By:

/s/Marina E. Grossi

 

Name:

Marina E. Grossi

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

By:

/s/Edward F. Aldrich

 

Name:

Edward F. Aldrich

 

Title:

Director

 

 

 

 

 

By:

/s/Christina M. Renolds

 

Name:

Christina M. Renolds

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, as a Lender

 

 

 

By:

/s/ Robert D. Lanigan

 

Name:

Robert D. Lanigan

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

By:

/s/Keven D. Smith

 

Name:

Keven D. Smith

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/Carol Carver

 

Name:

Carol Carver

 

Title:

Vice President

 

--------------------------------------------------------------------------------